                Exhibit A

                Blackline




01:23944001.1
                                     IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF DELAWARE


         In re:                                                                   Chapter 11

         DIXIE ELECTRIC, LLC, et al.,1                                            Case No. 18-__________12477 (___KG)

                                   Debtors.                                       (Joint Administration Requested)Jointly
                                                                                  Administered)

               AMENDED JOINT PRE-PACKAGED PLAN OF REORGANIZATION OF DIXIE
                         ELECTRIC, LLC AND ITS DEBTOR AFFILIATES


         Dated: October 31,December 11, 2018                SIMPSON THACHER & BARTLETT LLP
                                                            Elisha D. Graff, Esq.
                                                            Kathrine A. McLendon, Esq.
                                                            Edward R. Linden, Esq.
                                                            David Baruch, Esq.
                                                            425 Lexington Avenue
                                                            New York, NY 10017
                                                            T: (212) 455-2000
                                                            F: (212) 455-2502

                                                            – and –
                                                            YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                                            Edmon L. Morton, Esq.
                                                            Sean M. Beach, Esq.
                                                            Elizabeth S. Justison, Esq.
                                                            Tara C. Pakrouh, Esq.
                                                            Rodney Square
                                                            1000 North King Street
                                                            Wilmington, Delaware 19801
                                                            T: (302) 571-6600
                                                            F: (302) 571-1253


                                                            Proposed Counsel to Debtors and Debtors in Possession




         1
             The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as
                 follows: FR Dixie Holdings Corp. (4205), FR Dixie Acquisition Corp. (6859), FR Dixie Acquisition Sub Corp. (6379), Dixie Electri
                 c, LLC (3176), Monahans Electric, Inc. (2307), K&S Electric, Inc. (8960), L&K Electric, LLC (3297), Patriot Automation &
                 Control, LLC (7466), Epic Integrated Services, LLC (5274), Action Electric Holdings, Inc. (4496), Action Electric, Inc. (0227),
                 Mac Supply, Inc. Electrical Contractors (6230), and Wellkeeper, Inc. (4522). The mailing address for each Debtor is 1155 Dairy
                 Ashford Rd, Suite 450, Houston, TX 77079.
01:23932532.123                                                            i
948082.3
                                        TABLE OF CONTENTS

                                                                                            Page

         ARTICLE I. RULES OF INTERPRETATION, COMPUTATION OF TIME,
                     GOVERNING LAW AND DEFINED TERMS                                           2
                   A.    Rules of Interpretation, Computation of Time and Governing Law        2
                   B.    Definitions                                                           3
         ARTICLE II. TREATMENT OF UNCLASSIFIED CLAIMS                                         18
                   A.    Administrative Claims                                                18
                   B.    Priority Tax Claims                                                  19
                   C.    DIP Claims                                                           19
                   D.    Statutory Fees                                                       20
         ARTICLE III. CLASSIFICATION AND TREATMENT OF CLASSIFIED CLAIMS
                      AND EQUITY INTERESTS                                                    20
                   A.    Introduction                                                         20
                   B.    Summary of Classification and Treatment of Classified Claims and
                         Equity Interests                                                   2021
                   C.    Classification and Treatment of Claims and Equity Interests          21
                   D.    Special Provisions Regarding Unimpaired Claims                     2324
                   E.    Subordinated Claims                                                  24
         ARTICLE IV. ACCEPTANCE OR REJECTION OF THE PLAN                                      24
                   A.    Presumed Acceptance of the Plan                                      24
                   B.    Deemed Rejection of the Plan                                         24
                   C.    Voting Classes                                                     2425
                   D.    Acceptance by Impaired Classes of Claims and Equity Interests      2425
                   E.    Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code    2425
                   F.    Plan Cannot Be Confirmed as to Some or All Debtors                   25
         ARTICLE V. MEANS FOR IMPLEMENTATION OF THE PLAN                                      25
                   A.    Corporate and Organizational Existence; Reorganized Capital
                         Structure and the New Common Stock                                   25
                   B.    Organizational Documents of the Reorganized Debtors                2526
                   C.    Managers, Directors and Officers of Reorganized Debtors;
                         Corporate Governance                                               2627
                   D.    New First Lien Facility                                            2627
                   E.    Issuance of New Securities and Related Documents                   2728
                   F.    Management Incentive Plan                                          2829
01:23932532.123                                 i
948082.3
                   G.    Restructuring Transactions                                        2829
                   H.    Vesting of Assets in the Reorganized Debtors                      2930
                   I.    Release of Liens, Claims and Equity Interests                       30
                   J.    Cancellation of Stock, Certificates, Instruments and Agreements   3031
                   K.    Dissolution of Certain Debtors                                      31
                   L.    Preservation and Maintenance of Debtor Causes of Action             31
                   M.    Exemption from Certain Transfer Taxes                               32
                   N.    Certain Tax Matters                                               3233
                   O.    Distributions                                                     3233
                   P.    Restructuring Expenses                                            3233
         ARTICLE VI. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED
                     LEASES                                                                  33
                   A.    Assumption of Executory Contracts and Unexpired Leases              33
                   B.    Cure of Defaults for Assumed Executory Contracts and Unexpired
                         Leases                                                              34
                   C.    Rejection of Executory Contracts or Unexpired Leases              3435
                   D.    Assumption of Insurance Policies                                  3435
                   E.    Indemnification                                                   3536
                   F.    Compensation and Benefit Programs; Employment Agreements          3536
                   G.    Workers’ Compensation Benefits                                    3637
         ARTICLE VII. PROVISIONS GOVERNING DISTRIBUTIONS                                   3637
                   A.    Distribution Record Date                                          3637
                   B.    Dates of Distributions                                              37
                   C.    Distribution Agent                                                3738
                   D.    Cash Distributions                                                3738
                   E.    Rounding of Payments                                              3738
                   F.    Allocation between Principal and Interest                         3839
                   G.    General Distribution Procedures                                   3839
                   H.    Address for Delivery of Distributions                             3839
                   I.    Unclaimed Distributions                                           3839
                   J.    Withholding Taxes                                                   39
                   K.    No Postpetition Interest on Claims                                3940
                   L.    Setoffs                                                           3940
                   M.    Surrender of Canceled Instruments or Securities                     40


01:23932532.123                                    ii
948082.3
         ARTICLE VIII. CONDITIONS PRECEDENT TO THE EFFECTIVE DATE                       4041
                    A.   Conditions to Effective Date                                   4041
                    B.   Waiver of Conditions                                           4142
                    C.   Effect of Non-Occurrence of Conditions to the Effective Date     42
         ARTICLE IX. RETENTION OF JURISDICTION                                          4243
                    A.   Retention of Jurisdiction                                      4243
                    B.   Failure of Bankruptcy Court to Exercise Jurisdiction             44
         ARTICLE X. EFFECTS OF CONFIRMATION                                             4445
                    A.   General Settlement of Claims                                   4445
                    B.   Binding Effect                                                 4445
                    C.   Discharge of the Debtors                                       4445
                    D.   Exculpation and Limitation of Liability                        4546
                    E.   Releases by the Debtors                                        4546
                    F.   Releases by Holders of Claims and Equity Interests.            4647
                    G.   Injunction                                                     4849
                    H.   Protection Against Discriminatory Treatment                    4950
         ARTICLE XI. MISCELLANEOUS PROVISIONS                                           4950
                    A.   Modification of Plan                                           4950
                    B.   Revocation of Plan                                               50
                    C.   Severability of Plan Provisions                                5051
                    D.   Successors and Assigns                                         5051
                    E.   Term of Injunctions or Stays                                   5051
                    F.   Reservation of Rights                                          5051
                    G.   Notices                                                        5152
                    H.   Governing Law                                                  5354
                    I.   Exhibits                                                       5354
                    J.   Consent Rights of Required Consenting Secured Lenders          5354
                    K.   No Strict Construction                                         5354
                    L.   Conflicts                                                        54
                    M.   Immediate Binding Effect                                       5455
                    N.   Closing of Chapter 11 Cases; Caption Change.                   5455
                    O.   Entire Agreement                                               5455
                    P.   Reservation of Rights                                          5455


01:23932532.123                                      iii
948082.3
                  AMENDED JOINT PRE-PACKAGED PLAN OF REORGANIZATION OF DIXIE
                            ELECTRIC, LLC, AND ITS DEBTOR AFFILIATES

                                                             INTRODUCTION

                 Dixie Electric, LLC, a Texas limited liability company, together with the other
         above-captioned Debtors,2 hereby propose the Plan for, among other things, the resolution of the
         outstanding Claims against, and Equity Interests in, the Debtors. The Debtors are the proponents
         of the Plan within the meaning of section 1129 of the Bankruptcy Code. Reference is made to the
         Disclosure Statement (distributed contemporaneously herewith) for a discussion of the Debtors’
         history, businesses, properties, and projections and the events leading up to Solicitation of the
         Plan and for a summary and analysis of the Plan and the treatment provided for herein. The
         Debtors urge all Holders of Claims entitled to vote on the Plan to review the Disclosure
         Statement and the Plan in full before voting to accept or reject the Plan. There also are other
         agreements and documents that will be filed with the Bankruptcy Court that are referenced in the
         Plan and the Plan Supplement as Exhibits. All such Exhibits are incorporated into and are a part
         of the Plan as if set forth in full herein. Subject to certain restrictions set forth in the RSA and the
         Plan, and the requirements set forth in 11 U.S.C. § 1127 and Bankruptcy Rule 3019, the Debtors
         reserve the right to amend, supplement, amend and restate, modify, revoke or withdraw the Plan
         prior to the Effective Date.

                 The Chapter 11 Cases will be consolidated for procedural purposes only and the Debtors
         will request that they be jointly administered pursuant to an order of the Bankruptcy Court. The
         Plan constitutes a separate plan of reorganization for each of the Debtors and notwithstanding
         anything herein, the Plan may be confirmed and consummated as to each of the Debtors separate
         from, and independent of, confirmation and consummation of the Plan as to any other Debtor. If
         the Plan cannot be confirmed as to some or all of the Debtors, then the Debtors, with the consent
         of the Required Consenting Secured Lenders and without prejudice to and subject to the
         respective parties’ rights under the RSA, (a) may revoke the Plan as to all of the Debtors or (b)
         may revoke the Plan as to any Debtor (and any such Debtor’s Chapter 11 Case may be converted,
         continued or dismissed) and confirm the Plan as to the remaining Debtors to the extent required
         without the need for re-solicitation as to any Holder of a Claim against and/or Equity Interest in a
         Debtor for which the Plan is not so revoked. The Debtors reserve the right to seek confirmation
         of the Plan pursuant to the “cram down” provisions contained in section 1129(b) of the
         Bankruptcy Code with respect to any non-accepting Class.




         2
             Unless otherwise noted, capitalized terms used in this Plan have the meanings set forth in Article I.B of the Plan.
                                                                         - 1-
01:23932532.123
948082.3
                                                      Article I.

                        RULES OF INTERPRETATION, COMPUTATION OF TIME,
                              GOVERNING LAW AND DEFINED TERMS

         A.       Rules of Interpretation, Computation of Time and Governing Law

                 For purposes hereof: (a) in the appropriate context, each term, whether stated in the
         singular or the plural, shall include both the singular and the plural, and pronouns stated in the
         masculine, feminine or neuter gender shall include the masculine, feminine and the neuter
         gender; (b) any reference herein to a contract, lease, instrument, release, indenture or other
         agreement or document being in a particular form or on particular terms and conditions means
         that the referenced document shall be substantially in that form or substantially on those terms
         and conditions; (c) any reference herein to an existing document or exhibit having been filed or
         to be filed shall mean that document or exhibit, as it may thereafter be amended, modified or
         supplemented; (d) unless otherwise specified, all references herein to “Articles” and “Sections”
         are references to Articles and Sections hereof; (e) unless otherwise stated, the words “herein,”
         “hereof,” “hereunder” and “hereto” refer to the Plan in its entirety rather than to a particular
         portion of the Plan; (f) captions and headings to Articles and Sections are inserted for
         convenience of reference only and are not intended to be a part of or to affect the interpretation
         hereof; (g) unless otherwise stated, any reference to an Entity as a Holder of a Claim or Equity
         Interest includes such Entity’s successors and assigns; (h) the rules of construction set forth in
         section 102 of the Bankruptcy Code shall apply; (i) any term used in capitalized form herein that
         is not otherwise defined but that is used in the Bankruptcy Code or the Bankruptcy Rules has the
         meaning assigned to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may
         be; (j) “$” or “dollars” means dollars in lawful currency of the U.S.; (k) any effectuating
         provisions may be interpreted by the Debtors or the Reorganized Debtors in a manner consistent
         with the overall purpose and intent of the Plan and with the consent of the Required Consenting
         Secured Lenders (which consent may not be unreasonably withheld, conditioned or delayed), all
         without further notice to or action, order, or approval of the Bankruptcy Court or any other entity,
         and, to the extent of any dispute with respect thereto, the Bankruptcy Court shall retain
         jurisdiction consistent with Article IX; (l) references to “shareholders,” “directors,” and/or
         “officers” shall also include “members”, “partners,” “limited partners”, “general partners” and/or
         “managers,” as applicable, as such terms are defined under the applicable state general corporate,
         limited liability company and/or partnership laws; and (m) the words “include” and “including,”
         and variations thereof, shall not be deemed to be terms of limitation, and shall be deemed to be
         followed by the words “without limitation.” The provisions of Bankruptcy Rule 9006(a) shall
         apply in computing any period of time prescribed or allowed herein. If any payment,
         distribution, act or deadline under the Plan is required to be made or performed or occurs on a
         day that is not a Business Day, then the making of such payment or distribution, the performance
         of such act or the occurrence of such deadline shall be deemed to be on the next succeeding
         Business Day, but shall be deemed to have been completed or to have occurred as of the required
         date.




01:23932532.123                                         - 2-
948082.3
         B.       Definitions

                       1.1      “Ad Hoc Group” means the ad hoc group of Prepetition Secured Lenders
         represented by, inter alia, Davis Polk & Wardwell LLP, Morris, Nichols, Arsht & Tunnel LLP
         and Ankura Consulting Group, LLC.

                        1.2      “Administrative Claim” means a Claim for payment of an administrative
         expense of a kind specified in section 503(b) or section 1114(e)(2) of the Bankruptcy Code and
         entitled to priority under section 507(a)(1) of the Bankruptcy Code, including (a) actual,
         necessary costs and expenses of preserving the Debtors’ Estates and operating the Debtors’
         businesses, including wages, salaries, or commissions for services rendered, (b) Professional Fee
         Claims and any other compensation for legal, financial, advisory, accounting, and other services
         and reimbursement of expenses Allowed by the Bankruptcy Court under section 327, 328, 330,
         331, 363, or 503(b) of the Bankruptcy Code to the extent incurred prior to and including the
         Effective Date, (c) DIP Claims and (d) all fees and charges assessed against the Estates under
         chapter 123 of title 28, United States Code.

                         1.3    “Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy
         Code.

                        1.4     “Allowed” means, with respect to any Claim or Equity Interest, such
         Claim or Equity Interest or any portion thereof that the Debtors and the Required Consenting
         Secured Lenders have assented to the validity of or that has been (a) allowed by an order of the
         Bankruptcy Court, (b) allowed pursuant to the terms of the Plan, (c) allowed by agreement
         between the Holder of such Claim, on one hand, and the Debtors and the Required Consenting
         Secured Lenders, or the Reorganized Debtors, as applicable, on the other hand, or (d) allowed by
         an order of a court in which such Claim could have been determined, resolved or adjudicated if
         the Chapter 11 Cases had not been commenced; provided, that, notwithstanding the foregoing,
         the Reorganized Debtors shall retain all Causes of Action and defenses with respect to Allowed
         Claims that are Reinstated or otherwise Unimpaired pursuant to the Plan (including, for the
         avoidance of doubt, Administrative Claims not paid prior to the Effective Date).

                        1.5    “Assumed Agreement” means an Executory Contract or Unexpired Lease
         which has been assumed by the Debtors either pursuant to the terms of the Plan or pursuant to an
         order of the Bankruptcy Court.

                         1.6    “Avoidance Actions” means any and all avoidance, recovery,
         subordination or other actions or remedies that may be brought by and on behalf of the Debtors
         or their Estates under the Bankruptcy Code or applicable non-bankruptcy law, including actions
         or remedies arising under chapter 5 of the Bankruptcy Code.

                        1.7     “Ballot” means, with respect to a Holder of a Claim in a Voting Class, the
         applicable voting form distributed to such Holder on which the Holder is to indicate, among
         other things, acceptance or rejection of the Plan in accordance with the instructions contained
         therein and make any other elections or representations required pursuant to the Plan or as
         described in the Disclosure Statement.


01:23932532.123                                        - 3-
948082.3
                         1.8    “Bankruptcy Code” means title 11 of the United States Code, as now in
         effect or hereafter amended.

                         1.9   “Bankruptcy Court” means the United States Bankruptcy Court for the
         District of Delaware or any other court with jurisdiction over the Chapter 11 Cases.

                        1.10 “Bankruptcy Rules” means, collectively, the Federal Rules of Bankruptcy
         Procedure and the Official Bankruptcy Forms and the Local Rules, in each case as amended from
         time to time and as applicable to the Chapter 11 Cases or proceedings therein.

                        1.11 “Barnes Agreement” means an employment agreement between the
         Reorganized Debtors, as applicable, and Trey Barnes (the Chief Financial Officer of the
         Debtors), to be effective on or immediately after the Effective Date in accordance with the Plan
         and as contemplated by the Restructuring Term Sheet.

                        1.12    “Borrower” means FR Dixie Acquisition Corp., a Delaware corporation.

                       1.13 “Business Day” means any day, excluding Saturdays, Sundays or “legal
         holidays” (as defined in Bankruptcy Rule 9006(a)), on which commercial banks are open for
         business in New York, New York.

                        1.14    “Cash” means legal tender of the U.S. or the equivalent thereof.

                         1.15 “Cause of Action” means any action, proceeding, agreement, claim, cause
         of action, controversy, demand, right, Lien, indemnity, guaranty, suit, obligation, liability,
         damage, judgment, account, defense, offset, power, privilege, license, and franchise of any kind
         or character whatsoever, known or unknown, contingent or non-contingent, matured or
         unmatured, suspected or unsuspected, foreseen or unforeseen, liquidated or unliquidated,
         disputed or undisputed, secured or unsecured, assertable directly or derivatively, whether arising
         before, on, or after the Petition Date, in contract or in tort, in law or in equity, or pursuant to any
         other theory of law. Cause of Action also includes: (a) any right of setoff, cross-claim,
         counterclaim, or recoupment, and any claim on a contract or for a breach of duty imposed by law
         or in equity; (b) with respect to the Debtors, the right to object to Claims or Equity Interests; (c)
         any claim pursuant to section 362 or chapter 5 of the Bankruptcy Code; (d) any claim or defense
         including fraud, mistake, duress, and usury, and any other defenses set forth in section 558 of the
         Bankruptcy Code; (e) any Avoidance Action; and (f) any state law fraudulent transfer claim.

                        1.16 “Chapter 11 Cases” means the cases commenced by the Debtors under
         chapter 11 of the Bankruptcy Code on the Petition Date in the Bankruptcy Court.

                        1.17 “Claim” means a “claim” against any of the Debtors as defined in section
         101(5) of the Bankruptcy Code.

                          1.18 “Class” means a category of Claims or Equity Interests classified under
         Article III of the Plan pursuant to section 1122 of the Bankruptcy Code.



01:23932532.123                                           - 4-
948082.3
                        1.19 “Closing Case” means any of the Chapter 11 Cases, as identified in the
         Plan Supplement or in the relevant case closing orders, as applicable, that, as of the Effective
         Date, may be closed by an order of the Bankruptcy Court submitted under certification of counsel
         without further motion.

                         1.20 “Compensation and Benefit Plans” means, collectively, the
         compensation and benefit plans, policies, and programs of the Debtors generally applicable to its
         employees, retirees, and the employees and retirees of its subsidiaries, including all savings
         plans, retirement plans, healthcare plans, disability plans, severance policies and arrangements,
         benefit plans, incentive plans, life, and accidental death and dismemberment insurance plans.

                       1.21 “Confirmation” means the entry by the Bankruptcy Court of the
         Confirmation Order on the docket of the Chapter 11 Cases, within the meanings of Bankruptcy
         Rules 5003 and 9021.

                        1.22   “Confirmation Date” means the date upon which Confirmation occurs.

                       1.23 “Confirmation Hearing” means the hearing to consider confirmation of
         the Plan under section 1128 of the Bankruptcy Code, as such hearing may be adjourned or
         continued from time to time.

                        1.24 “Confirmation Order” means the order of the Bankruptcy Court
         confirming the Plan entered pursuant to section 1129 of the Bankruptcy Code and, to the extent
         applicable, approving the Disclosure Statement, which order shall be in form and substance
         reasonably satisfactory to the Debtors, the Required Consenting Secured Lenders, the Required
         DIP Lenders, the Prepetition Agent, the Consenting Equityholder and the Prepetition Unsecured
         Lender.

                      1.25 “Consenting Prepetition Secured Lenders” means those Prepetition
         Secured Lenders that agree to support the Restructuring Transactions as signatories to the RSA.

                       1.26 “Consenting Equityholder” means FR Dixie Management LP, a
         Delaware limited partnership, in its capacity as the sole equityholder of Parent and as a signatory
         to the RSA.

                        1.27 “Converted DIP Loan Claims” means DIP Claims held by the DIP
         Lenders constituting the principal amount of DIP Loans outstanding immediately prior to the
         Effective Date, which shall be converted into Effective Date Term Loans pursuant to and subject
         to the conditions set forth in the New First Lien Credit Agreement on the Effective Date.

                        1.28 “Coward Agreement” means that certain Employment Agreement
         between FR Dixie Acquisition Corp. and Jerrit Coward (Chief Executive Officer of the Debtors),
         dated as of January 9, 2018, as may be amended.

                        1.29 “Coward Amendment” means an amendment to the Coward Agreement
         to provide that, upon the grant to Mr. Coward of an Emergence Grant consistent with the terms


01:23932532.123                                         - 5-
948082.3
         set forth in the Restructuring Term Sheet, Mr. Coward will cease to be eligible to receive the
         Management Bonus under Section 5(a) of the Coward Agreement.

                        1.30 “Cure” means the payment of Cash by the Debtors, or the distribution of
         other property or other action (as the parties may agree or the Bankruptcy Court may order), as
         necessary to cure defaults under an Executory Contract or Unexpired Lease of the Debtors that
         the Debtors may assume under section 365(a) of the Bankruptcy Code.

                      1.31 “Czarnecki         Agreement”      means      that  certain    Employment,
         Noncompetition and Confidentiality Agreement between Dixie Electric, LLC and David
         Czarnecki (Chief Operating Officer of the Debtors), dated as of September 18, 2014, as may be
         amended.

                       1.32 “Debtors” means each of the above-captioned debtors and debtors in
         possession under sections 1107 and 1108 of the Bankruptcy Code.

                         1.33 “Description of Restructuring Transactions” means a summary
         description of certain Restructuring Transactions, including any changes to the corporate and/or
         capital structure of the Debtors (to the extent known), to be made on the Effective Date as
         determined by the Debtors and the Required Consenting Secured Lenders, to be filed with the
         Plan Supplement. For the avoidance of doubt, changes to the corporate and/or capital structure
         may include, but are not limited to, (i) the conversion of one or more of the Debtors into
         corporations, limited liability companies or partnerships, as applicable, (ii) the creation of one or
         more entities to become the Reorganized Parent or a subsidiary of any of the Reorganized
         Debtors, (iii) the issuance of intercompany liabilities and/or intercompany equity, (iv) the
         issuance, cancellation, or transfer of any Equity Interests in any of the Debtors, and (v) any
         elections with respect to the Reorganized Debtors for United States federal income tax purposes.

                          1.34 “DIP Agent” means Wilmington Trust, National Association, in its
         capacity as administrative agent and collateral agent, under the DIP Facility, solely in its capacity
         as such, or its successor thereto.

                       1.35 “DIP Claims” means any Claims held by any of the DIP Lenders or the
         DIP Agent against, and obligations of, any of the Debtors arising under the DIP Documents or
         the DIP Orders.

                        1.36 “DIP Credit Agreement” means the credit agreement with respect to the
         DIP Facility, among the Borrower, as borrower, each of the guarantors named therein, the DIP
         Lenders and the DIP Agent (as amended, supplemented, amended and restated, or otherwise
         modified from time to time), the form of which shall be attached as an exhibit to the motion
         seeking entry of the DIP Orders and which shall be in form and substance reasonably acceptable
         to the Debtors, the DIP Agent and each DIP Lender.

                        1.37 “DIP Documents” means the DIP Credit Agreement and any related
         notes, certificates, agreements, documents and instruments (including any amendments,
         supplements, amendments and restatements, or other modifications of any of the foregoing)


01:23932532.123                                          - 6-
948082.3
         related to or executed in connection with the DIP Credit Agreement, which shall be in form and
         substance reasonably acceptable to the Debtors, the DIP Agent and each DIP Lender.

                        1.38 “DIP Facility” means the debtor-in-possession facility of the Debtors
         under and evidenced by the DIP Credit Agreement, as approved by the Bankruptcy Court, with
         term loans borrowed thereunder in the aggregate principal amount of seventeen million five
         hundred thousand dollars ($17,500,000.00), fifteen million dollars ($15,000,000.00) of which
         shall have been available and extended upon entry of the interim DIP Order and the remaining
         portion of which shall have been available upon entry of the final DIP Order.

                         1.39 “DIP Lenders” means the lenders from time to time under the DIP
         Facility, solely in their capacities as such.

                       1.40 “DIP Loans” means the term loans made under the DIP Facility in an
         aggregate principal amount of up to seventeen million five hundred thousand dollars
         ($17,500,000.00).

                       1.41 “DIP Orders” means, collectively, the interim and final orders entered by
         the Bankruptcy Court authorizing the Debtors to enter into the DIP Credit Agreement and access
         the DIP Facility, which order shall be in form and substance reasonably satisfactory to the
         Debtors, the Required Consenting Secured Lenders, each DIP Lender and the DIP Agent.

                       1.42 “DIP Facility Term Sheet” means the term sheet attached to the RSA as
         Exhibit B, along with any annexes thereto, setting forth the material terms of the DIP Facility.

                        1.43 “Disclosure Statement” means that certain Disclosure Statement for Joint
         Pre-Packaged Plan of Reorganization of Dixie Electric, LLC and its Debtor Affiliates, as may be
         amended, supplemented, amended and restated, or otherwise modified from time to time, and
         that is prepared and distributed in accordance with sections 1125 and 1126 of the Bankruptcy
         Code, Bankruptcy Rules 3016 and 3018 and applicable non-bankruptcy law, in form and
         substance reasonably satisfactory to the Debtors and the Required Consenting Secured Lenders.

                         1.44 “Dissolving Debtors” means Epic Integrated Services, LLC, a Texas
         limited liability company, and Mac Supply, Inc. Electrical Contractors, a Texas corporation,
         and/or, to the extent contemplated under the Description of Restructuring Transactions, Parent.

                        1.45 “Distribution Agent” means the Reorganized Debtors or any party
         designated by the Reorganized Debtors to serve as distribution agent under the Plan.

                        1.46   “Distribution Record Date” means the Confirmation Date.

                         1.47 “D&O Liability Insurance Policies” means all insurance policies
         (including any “tail policy”) for liability of the managing members, members, managers, general
         partners, directors, and officers maintained by the Debtors as of the Petition Date or thereafter.

                      1.48 “Effective Date” means the date on which the Plan shall take effect,
         which date shall be a Business Day, selected by the Debtors and the Required Consenting

01:23932532.123                                        - 7-
948082.3
         Secured Lenders, on which (a) all conditions in Article VIII.A of the Plan have been satisfied or
         waived as provided for in Article VIII.B and (b) consummation of the Restructuring Transactions
         has occurred.

                        1.49 “Effective Date Term Loans” means the aggregate principal amount of
         term loans under the New First Lien Facility funded on the Effective Date by the New First Lien
         Facility Lenders, including the Converted DIP Loan Claims.

                          1.50 “Emergence Grants” means the grant of seventy-five percent (75.00%) of
         the MIP Award Pool under the MIP by the New Board upon adoption of the MIP on or
         immediately after the Effective Date, as described in and consistent in all respects with the terms
         set forth in the Restructuring Term Sheet, which Emergence Grants shall proportionally dilute all
         other New Common Stock issued on the Effective Date.

                      1.51      “Entity” means an “entity” as defined in section 101(15) of the
         Bankruptcy Code.

                         1.52 “Equity Interest” means all outstanding ownership interests in any of the
         Debtors, including any interest evidenced by common or preferred stock, a limited liability
         company or other membership or partnership interest or unit, a warrant, an option, or any other
         right to acquire or otherwise receive any ownership interest in any of the Debtors, or any right to
         payment or compensation based upon any such interest, whether or not such interest is owned by
         the Holder of such right to payment or compensation.

                        1.53 “Estate” means the estate of a Debtor in the applicable Chapter 11 Case,
         as created under section 541 of the Bankruptcy Code.

                        1.54 “Exculpated Parties” means, (a) each Debtor, (b) each Reorganized
         Debtor and (c) all current and former officers, directors, professionals, advisors, accountants,
         attorneys, investment bankers, consultants, employees, agents, managers, managing members,
         general partners, principals and other representatives of the Debtors in their capacity as such, to
         the extent such parties are fiduciaries of the Debtors’ Estates.

                         1.55 “Executory Contract” means a contract to which any of the Debtors is a
         party that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

                      1.56 “Exhibit” means an exhibit annexed to either the Plan or the Plan
         Supplement or as an exhibit or appendix to the Disclosure Statement (as such exhibits may be
         amended, supplemented, amended and restated, or otherwise modified from time to time).

                        1.57    “Existing Parent Interests” means the Equity Interests in Parent.

                         1.58 “Final Order” means an order or judgment of the Bankruptcy Court or
         another court of competent jurisdiction as to which no stay has been entered and either the time
         to appeal, petition for certiorari, or move for a new trial, reargument or rehearing has expired and
         as to which no appeal, petition for certiorari, or other proceedings for a new trial, reargument or
         rehearing shall then be pending or as to which any right to appeal, petition for certiorari, new

01:23932532.123                                         - 8-
948082.3
         trial, reargue, or rehear shall have been waived in writing in form and substance reasonably
         satisfactory to the Required Consenting Secured Lenders and in form and substance satisfactory
         to the Debtors or the Reorganized Debtors, as applicable, or, in the event that an appeal, writ of
         certiorari, new trial, reargument, or rehearing thereof has been sought, such order of the
         Bankruptcy Court shall have been affirmed, or otherwise not vacated, or such appeal, writ of
         certiorari, new trial, reargument, or rehearing shall have been denied, in each case, by the highest
         court to which such appeal, writ of certiorari, new trial, reargument, or rehearing had been sought
         and the time to take any further appeal, petition for certiorari, or move for a new trial, reargument
         or rehearing shall have expired; provided, however, that the possibility that a motion under Rule
         60 of the Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules,
         may be filed with respect to such order shall not preclude such order from being a Final Order.

                       1.59 “Forbearance Agreement” means that certain Amended and Restated
         Forbearance Agreement, dated as of September 28, 2018, by and among the Debtors party
         thereto, the Prepetition Agent and the other Prepetition Secured Parties party thereto, as
         otherwise amended and/or extended from time to time.

                        1.60 “General Unsecured Claim” means any Claim against any Debtor that is
         not an Administrative Claim, a DIP Claim, a Priority Tax Claim, an Other Priority Claim, a
         Professional Fee Claim, a Secured Loan Claim, an Other Secured Claim, an Unsecured Loan
         Claim or an Intercompany Claim.

                        1.61 “Governmental Unit” means a “governmental unit” as defined in section
         101(27) of the Bankruptcy Code.

                       1.62 “Holder” means an Entity holding a Claim against, or Equity Interest in,
         any Debtor as of the applicable date of determination.

                      1.63 “Impaired” means, with respect to a Claim, Equity Interest or Class of
         Claims or Equity Interests, “impaired” within the meaning of such term in section 1124 of the
         Bankruptcy Code.

                       1.64 “Indemnification Agreement” means any organizational or employment
         and/or service agreement of or with a Debtor that provides for the indemnification of any
         managing member, member, manager, general partner, director, officer or employee of the
         Debtors.

                        1.65    “Intercompany Claim” means any Claim by a Debtor against another
         Debtor.

                       1.66     “Intercompany Interest” means any Equity Interest held by a Debtor in
         any other Debtor.

                         1.67 “Lien” means a “lien” as defined in section 101(37) of the Bankruptcy
         Code, and, with respect to any asset, includes any mortgage, lien, pledge, charge, security interest
         or other encumbrance of any kind, or any other type of preferential arrangement that has the
         practical effect of creating a security interest, in respect of such asset.

01:23932532.123                                          - 9-
948082.3
                        1.68 “Local Rules” means the Local Rules of Bankruptcy Practice and
         Procedure of the United States Bankruptcy Court for the District of Delaware.

                        1.69 “MIP” means an equity-based management incentive plan to be adopted
         by the New Board on or immediately after the Effective Date, the terms of which shall be in form
         and substance reasonably acceptable to the Required Consenting Secured Lenders and the
         Debtors or the Reorganized Debtors, as applicable, and for which the MIP Award Pool, including
         the Emergence Grants, shall be reserved for grant by the New Board for the benefit of employees,
         directors and consultants of the Company as contemplated by the Restructuring Term Sheet.

                        1.70 “MIP Award Pool” means ten percent (10.0%) of the New Common
         Stock as of the Effective Date on a fully-diluted basis, which shall be reserved for issuance by the
         New Board for grants under the MIP, including the Emergence Grants. Upon grant of an award
         under the MIP, the underlying New Common Stock from the MIP Award Pool shall
         proportionally dilute all of the New Common Stock issued pursuant to the Plan in connection
         with the Restructuring Transactions, as contemplated by the Restructuring Term Sheet.

                         1.71 “New Board” means the initial board of directors of the Reorganized
         Borrower, which shall be comprised of five (5) members, each with one vote, four (4) of whom
         shall be selected by the Ad Hoc Group and one (1) of whom shall be the Chief Executive Officer
         of the Reorganized Debtors.

                        1.72 “New Common Stock” means the common stock, par value of $0.0001
         per share, of Reorganized Parent.

                         1.73 “New First Lien Credit Agreement” means the credit agreement with
         respect to the New First Lien Facility among the Reorganized Borrower, as borrower, each of the
         guarantors named therein, the New First Lien Facility Lenders and the New First Lien Facility
         Agent (as amended, supplemented, amended and restated, or otherwise modified from time to
         time), which shall be consistent in all respects with the material terms and conditions set forth in
         the New First Lien Facility Term Sheet and otherwise shall be in form and substance reasonably
         acceptable to the Debtors, each New First Lien Facility Lender and the New First Lien Facility
         Agent.

                       1.74 “New First Lien Facility” means the exit facility of the Reorganized
         Debtors to be entered into on the Effective Date under and evidenced by the New First Lien
         Credit Agreement, as approved by the Bankruptcy Court, with term loan commitments in the
         aggregate principal amount of thirty million dollars ($30,000,000), or such other amount
         acceptable to the New First Lien Facility Lenders and the Debtors and authorized by the
         Bankruptcy Court, consisting of the Effective Date Term Loans.

                         1.75 “New First Lien Facility Agent” means Wilmington Trust, National
         Association, in its capacity as administrative agent and collateral agent under the New First Lien
         Facility, solely in its capacity as such, or its successor thereto.

                      1.76 “New First Lien Facility Documents” means the New First Lien Credit
         Agreement and any related notes, certificates, agreements, security agreements, documents and

01:23932532.123                                         -10-
948082.3
         instruments (including any amendments, supplements, amendments and restatements, or other
         modifications of any of the foregoing) related to or executed in connection with the New First
         Lien Credit Agreement.

                       1.77 “New First Lien Facility Fee” means a fee in the aggregate amount equal
         to three and one-half percent (3.5%) of the twelve and one-half million ($12,500,000.00) new
         money portion of the Effective Date Term Loans payable in Cash on the Effective Date, which
         New First Lien Facility Fee may take the form of original issue discount.

                        1.78 “New First Lien Facility Lenders” means the lenders under the New
         First Lien Facility, solely in their capacities as such, who have agreed to provide 100% of the
         commitments and the loans under the New First Lien Facility on and after the Effective Date and
         on the terms and conditions consistent in all respects with the RSA.

                       1.79 “New First Lien Facility Term Sheet” means the term sheet attached to
         the RSA as Exhibit C, along with any annexes thereto, setting forth the material terms of the
         New First Lien Facility.

                       1.80 “New L/C Facility” means a new letter of credit facility (if any) in an
         amount and on terms and conditions reasonably acceptable to the Required Consenting Secured
         Lenders and the Debtors and subject to the terms and conditions of the RSA.

                        1.81 “New Governance Documents” means the amended certificate of
         incorporation of the Reorganized Parent, the amended bylaws of Reorganized Parent, the
         Stockholders Agreement (if any), the Registration Rights Agreement (if any), and the amended
         organizational documents of the other Reorganized Debtors, each of which, shall be in form and
         substance consistent with, and subject to the consent rights contained within, the RSA.

                       1.82 “New Securities and Related Documents” means, collectively, the New
         Common Stock and other related documents or agreements required to be issued, executed or
         delivered pursuant to the Plan, each of which shall be in form and substance acceptable to the
         Required Consenting Secured Lenders and in consultation with the Debtors.

                       1.83 “Ordinary Course Professionals Order” means an order of the
         Bankruptcy Court, if any, approving a motion to employ ordinary course professionals in the
         Chapter 11 Cases.

                        1.84 “Other Priority Claim” means a Claim entitled to priority under section
         507(a) of the Bankruptcy Code other than a Priority Tax Claim or an Administrative Claim.

                        1.85 “Other Secured Claim” means any Secured Claim against any Debtor
         other than a Secured Loan Claim or a DIP Claim.

                       1.86   “Parent” means FR Dixie Holdings Corp., a Delaware corporation.

                     1.87 “Person” means a “person” as defined in section 101(41) of the
         Bankruptcy Code and also includes any natural person, corporation, general or limited

01:23932532.123                                       -11-
948082.3
         partnership, limited liability company, firm, trust, association, government, governmental agency
         or other Entity, whether acting in an individual, fiduciary or other capacity.

                        1.88 “Petition Date” means the date on which the Debtors filed their petitions
         for relief commencing the Chapter 11 Cases.

                         1.89 “Plan” means, collectively, this joint pre-packaged plan of reorganization,
         the Exhibits, all supplements, appendices, and schedules hereto, either in their present form or as
         the same may be amended, supplemented, amended and restated, or otherwise modified from
         time to time in accordance with the RSA, and any document to be executed, delivered, assumed,
         or performed in connection with the occurrence of the Effective Date, including the documents to
         be included in the Plan Supplement.

                        1.90   “Plan Documents” shall have the meaning ascribed to it in the RSA.

                         1.91 “Plan Supplement” means one or more supplements to the Plan
         containing certain schedules, documents and/or forms of documents relating to the
         implementation of the Plan, which may include the material New Governance Documents, or
         forms thereof, as applicable, the Closing Cases, the Description of Restructuring Transactions,
         the MIP, designation of the identity of the members of the New Board and the members,
         managers and directors, as applicable, of each of the other Reorganized Debtors (in each case, to
         the extent known), disclosure of the identity and compensation of any insiders proposed to serve
         as officers and directors of the Reorganized Debtors, the Schedule of Proposed Cure Amounts, a
         schedule of rejected contracts (if any) and any other schedules, documents and/or forms of
         documents necessary to comply with Bankruptcy Code sections 1123(a)(7) and 1129(a)(5), an
         initial version of which the Debtors intend to file with the Bankruptcy Court before the deadline
         to object to Confirmation of the Plan, as amended, supplemented, or modified from time to time
         in accordance with the terms of the Plan, the RSA, and the Bankruptcy Code.

                        1.92 “Preference Actions” means any and all avoidance, recovery or other
         actions or remedies that may be brought by and on behalf of the Debtors or their Estates under
         section 547 of the Bankruptcy Code.

                         1.93 “Prepetition Agent” means Wilmington Trust, National Association, as
         successor Prepetition Agent and collateral agent under the Prepetition Secured Credit Agreement,
         together with its successors and assigns in such capacities.

                        1.94 “Prepetition Secured Credit Agreement” means that certain Credit
         Agreement, dated as of December 18, 2013 (as amended and restated, dated as of January 29,
         2014, as further amended by that certain Amendment No. 1 to Credit Agreement, dated as of
         August 11, 2017, and that certain Resignation and Appointment Agreement and Amendment No.
         2 to Credit Agreement, dated as of August 31, 2018, and as may be further amended,
         supplemented or otherwise modified from time to time), among the Parent, Borrower, the
         Guarantors (as defined therein) from time to time party thereto, the Prepetition Secured Lenders
         and the Prepetition Agent.



01:23932532.123                                         -12-
948082.3
                         1.95 “Prepetition Secured Lenders” means the lenders, in their capacity as
         lenders of the revolving loans and/or term loans under the Prepetition Secured Credit Agreement,
         from time to time party thereto.

                        1.96 “Prepetition Secured Loan Documents” means, collectively, the
         Prepetition Secured Credit Agreement, the Forbearance Agreement and the Loan Documents (as
         defined in the Prepetition Secured Credit Agreement), together with all related documentation.

                         1.97 “Prepetition Unsecured Lender” means FR Dixie Parent LP, a Delaware
         limited partnership, or any of its successors, transferees or assignees in accordance with the
         Prepetition Unsecured Loan Agreement and the RSA, in its capacity as lender of the loans under
         the Prepetition Unsecured Loan Agreement.

                       1.98 “Prepetition Unsecured Loan Agreement” means that certain Loan
         Agreement, dated as of October 13, 2017 (as may be amended, supplemented or otherwise
         modified from time to time), between the Borrower and the Prepetition Unsecured Lender.

                        1.99 “Priority Tax Claim” means a Claim that is entitled to priority under
         section 507(a)(8) of the Bankruptcy Code.

                       1.100 “Professional” means: (a) any Entity employed in the Chapter 11 Cases
         pursuant to section 327, 328, 363 or 1103 of the Bankruptcy Code or otherwise and (b) any
         Entity seeking compensation or reimbursement of expenses in connection with the Chapter 11
         Cases pursuant to section 503(b)(4) of the Bankruptcy Code.

                        1.101 “Professional Claims Bar Date” means forty-five (45) days after the
         Effective Date.

                       1.102 “Professional Fee Claim” means a Claim under sections 328, 330(a), 331,
         363, 503 or 1103 of the Bankruptcy Code for compensation for services rendered or
         reimbursement of costs, expenses or other charges incurred by Professionals after the Petition
         Date and prior to and including the Effective Date, provided, that Professional Fee Claims shall
         not include Restructuring Expenses.

                       1.103 “Professional Fee Escrow Account” means an interest-bearing account
         funded by the Debtors in Cash on the Effective Date pursuant to Article II.A(ii) of the Plan, in an
         amount equal to the Professional Fee Reserve Amount.

                         1.104 “Professional Fee Reserve Amount” means the aggregate amount of
         Professional Fee Claims and other unpaid fees and expenses that the Professionals estimate they
         have incurred or will incur in rendering services to the Debtors prior to and as of the Effective
         Date, which estimates Professionals shall deliver to the Debtors and the Ad Hoc Group as set
         forth in Article II.A(i) of the Plan.

                        1.105 “Proof of Claim” means a proof of Claim or Equity Interest filed against
         any Debtor in the Chapter 11 Cases.


01:23932532.123                                         -13-
948082.3
                        1.106 “Pro Rata” means, at any time, the proportion that the face amount of a
         Claim or Equity Interest in a particular Class bears to the aggregate face amount of all Claims or
         Equity Interests in that Class, unless the Plan provides otherwise.

                          1.107 “Registration Rights Agreement” means an agreement, if any, to be
         entered into on the Effective Date among holders of the New Common Stock, Reorganized
         Parent and other applicable entities, which agreement shall contain or provide for such terms,
         rights and obligations with respect to the registration of the New Common Stock as may be
         agreed among the parties and in form and substance consistent with the RSA, a form of which
         shall be filed in the Plan Supplement.

                         1.108 “Reinstated” or “Reinstatement” means, with respect to any Claim: (a)
         leaving unaltered the legal, equitable, and contractual rights to which a Claim entitles the Holder
         of such Claim in accordance with section 1124 of the Bankruptcy Code or (b) notwithstanding
         any contractual provision or applicable law that entitles the Holder of such Claim to demand or
         receive accelerated payment of such Claim after the occurrence of a default: (i) curing any such
         default that occurred before or after the Petition Date, other than a default of a kind specified in
         section 365(b)(2) of the Bankruptcy Code or of a kind that section 365(b)(2) of the Bankruptcy
         Code expressly does not require to be cured; (ii) reinstating the maturity of such Claim as such
         maturity existed before such default; (iii) compensating the Holder of such Claim for any
         damages incurred as a result of any reasonable reliance by such Holder on such contractual
         provision or such applicable law; (iv) if such Claim arises from any failure to perform a
         non-monetary obligation, other than a default arising from failure to operate a non-residential real
         property lease subject to section 365(b)(1)(A) of the Bankruptcy Code, compensating the Holder
         of such Claim (other than any Debtor or an insider of any Debtor) for any actual pecuniary loss
         incurred by the Holder of such Claim as a result of such failure; and (v) not otherwise altering the
         legal, equitable, or contractual rights to which such Claim entitles the Holder of such Claim.

                        1.109 “Related Parties” means, with respect to an Entity, collectively, its direct
         and indirect affiliates, and its and its respective affiliates’ current and former equityholders,
         members, partners, subsidiaries, affiliates, funds, managers, managing members, general
         partners, officers, directors, employees, advisors, financial advisors, principals, attorneys,
         professionals, accountants, investment bankers, consultants, agents, and other representatives
         (including their respective equityholders, members, partners, subsidiaries, affiliates, funds,
         managers, managing members, general partners, officers, directors, employees, advisors,
         financial advisors, principals, attorneys, professionals, accountants, investment bankers,
         consultants, agents, and other representatives), each in their capacity as such).

                         1.110 “Released Parties” means, collectively, in each case solely in their
         respective capacities as such: (a) the Debtors, (b) the Reorganized Debtors, (c) the Prepetition
         Agent, (d) the Prepetition Secured Lenders, (e) the Prepetition Unsecured Lender, (f) the
         Consenting Equityholder, (g) the DIP Lenders, (h) the DIP Agent, (i) the New First Lien Facility
         Lenders, (j) the New First Lien Facility Agent, (k) the RE Purchaser, and (l) each of the Related
         Parties of the Entities in the foregoing (a)-(k); provided, however, that any Holder of a Claim that
         “opts out” of the releases provided in the Plan on its Ballot shall not be included in the definition
         of “Released Parties”.

01:23932532.123                                          -14-
948082.3
                         1.111 “Releasing Parties” means, collectively, in each case solely in their
         respective capacities as such: (a) the Debtors, (b) the Reorganized Debtors, (c) the Prepetition
         Agent, (d) the Consenting Prepetition Secured Lenders, (e) the Prepetition Unsecured Lender, (f)
         the Consenting Equityholder, (g) the DIP Lenders, (h) the DIP Agent, (i) the New First Lien
         Facility Lenders, (j) the New First Lien Facility Agent, (k) the RE Purchaser, (l) each of the
         Related Parties of the Entities in the foregoing (a)-(k) and (m) any Holder of Claims or Equity
         Interests (including the Prepetition Secured Lenders and the Prepetition Unsecured Lender) (i)
         who vote to accept the Plan, (ii) who are Unimpaired under the Plan and do not timely object to
         the releases provided herein, (iii) whose vote to accept or reject the Plan is solicited but who do
         not vote either to accept or to reject the Plan and do not opt out of granting the releases herein, or
         (iv) who vote to reject the Plan but do not opt out of granting the releases herein.

                         1.112 “Remaining Case” means any of the Chapter 11 Cases that is not a
         Closing Case.

                         1.113 “Reorganized” means, in reference to a Debtor, such Debtor from and
         after the Effective Date, after giving effect to the Restructuring Transactions (Reorganized Parent
         together with each Reorganized Debtor, the “Reorganized Debtors”).

                         1.114 “Reorganized Parent” means, on or after the Effective Date, the parent
         entity of the Reorganized Debtors, which may include one or more of the following: (a) Parent,
         as reorganized, pursuant to and under the Plan or any successor thereto, (b) one or more of the
         direct or indirect subsidiaries of Parent, or (c) one or more entities established by the Debtors
         and/or by or on behalf of any parties entitled to receive New Common Stock pursuant to the Plan,
         which entities shall acquire all or a portion of the stock and/or assets of the Debtors and/or their
         direct and indirect subsidiaries, in each case, after giving effect to the Restructuring Transactions
         (including any Taxable Transaction).

                        1.115 “Required Consenting Secured Lenders” means at least two (2)
         unaffiliated Consenting Prepetition Secured Lenders representing more than fifty percent (50.0%)
         of the aggregate principal amount of the Secured Loan Claims held by the Consenting Prepetition
         Secured Lenders.

                        1.116 “Required DIP Lenders” means at least two (2) unaffiliated DIP Lenders
         collectively holding more than fifty percent (50%) of the sum of the commitments and loans
         outstanding under the DIP Facility.

                        1.117 “Required New First Lien Facility Lenders” means at least two (2)
         unaffiliated New First Lien Facility Lenders collectively holding, or contemplated to hold as set
         forth on Schedule I to the RSA, on the Effective Date, more than fifty percent (50%) of the sum
         of the commitments and loans under the New First Lien Facility.

                        1.118 “Restructuring Expenses” means any and all reasonable and documented
         fees and expenses incurred in connection with the Restructuring Transactions of (x) the advisors
         to the Ad Hoc Group (including Davis Polk & Wardwell LLP, Ankura Consulting Group, LLC
         and Morris, Nichols, Arsht & Tunnel LLP), and (y) to the Prepetition Agent (including Alston &
         Bird), in each case that are due and owing after receipt of applicable invoices, and in accordance
01:23932532.123                                          -15-
948082.3
         with the terms of their applicable agreements or engagement letters, other than, for the avoidance
         of doubt, the New First Lien Facility Fee.

                         1.119 “Restructuring Term Sheet” means the term sheet attached to the RSA
         as Exhibit A, along with any annexes thereto, setting forth the material terms of the
         Restructuring Transactions (other than the material terms of the DIP Facility and the New First
         Lien Facility).

                         1.120 “Restructuring Transactions” means the restructuring transactions for
         the Debtors as described in Article V.G hereof, in accordance with, and subject to the terms and
         conditions set forth in, the Plan and the RSA.

                        1.121 “RE Purchaser” means FR Dixie RE, LLC, in its capacity as purchaser of
         the Properties (as defined in and under the certain Purchase and Sale Agreement, dated February
         28, 2018, between Dixie Electric, LLC and Monahans Electric, Inc., as sellers, and the RE
         Purchaser).

                        1.122 “RE Purchaser Fully Net Building Leases” means the certain Fully Net
         Building Leases set forth on Schedule I to the Plan, each dated February 28, 2018, as amended,
         and related leases, schedules, guaranties, addenda and other lease documents with FR Dixie RE
         LLC, in its capacity as owner of the Properties.

                       1.123 “RSA” means that certain Restructuring Support Agreement, dated
         October 26, 2018, by and among the Debtors, the Consenting Prepetition Secured Lenders, the
         DIP Lenders, the Prepetition Agent, the Prepetition Unsecured Lender and the Consenting
         Equityholder, attached as Exhibit B to the Disclosure Statement, including all exhibits,
         schedules and annexes thereto, as may be amended, supplemented, amended and restated, or
         otherwise modified from time to time, as provided for therein.

                       1.124 “Schedule of Proposed Cure Amounts” means that schedule of proposed
         Cure amounts to be paid on account of each Assumed Agreement, which shall be filed as part of
         the Plan Supplement.

                         1.125 “Secured Claim” means a Claim that is secured by a Lien on property in
         which an Estate has an interest or that is subject to setoff under section 553 of the Bankruptcy
         Code, to the extent of the value of the Claim Holder’s interest in the Estate’s interest in such
         property or to the extent of the amount subject to setoff, as applicable, as determined pursuant to
         section 506(a) of the Bankruptcy Code.

                         1.126 “Secured Loan Claims” means all Claims and obligations arising under
         or relating to the Prepetition Secured Loan Documents, including on account of any obligations
         under issued and outstanding letters of credit under the Prepetition Secured Loan Documents as
         of the Petition Date and on account of any drawn letters of credit under the Prepetition Secured
         Loan Documents on, prior or after the Petition Date (including any issuer of and holders of
         reimbursement obligations with respect to such drawn letters of credit or L/C Borrowings (as
         defined in the Prepetition Secured Credit Agreement), in each case, including any person that has
         funded its risk participation with respect thereto).

01:23932532.123                                         -16-
948082.3
                      1.127 “Securities Act” means the Securities Act of 1933, as now in effect or
         hereafter amended, and the rules and regulations of the U.S. Securities and Exchange
         Commission promulgated thereunder.

                        1.128 “Solicitation” means the Debtors’ formal request for acceptances of the
         Plan, consistent with sections 1125 and 1126 of the Bankruptcy Code, rules 3017 and 3018 of the
         Federal Rules of Bankruptcy Procedure, and applicable non-bankruptcy law.

                         1.129 “Specified Unimpaired Claim” shall have the meaning set forth in
         Article III.D of the Plan.

                         1.130 1.129 “Stockholders Agreement” means an agreement, if any, to be
         entered into on the Effective Date among holders of the New Common Stock, Reorganized
         Parent and other applicable entities, which agreement shall contain or provide for such terms,
         rights and obligations with respect to the New Common Stock as may be agreed among the
         parties and in form and substance consistent with the RSA, a form of which shall be filed in the
         Plan Supplement.

                         1.131 1.130 “Taxable Transaction” means a transaction that is or is deemed to
         be a disposition of some or all of the assets of the Debtors and/or their direct and indirect
         subsidiaries which is intended to be treated as a taxable disposition for U.S. federal income tax
         purposes, and which transaction may be structured, for U.S. federal income tax purposes, as a
         sale or other disposition of assets and/or a sale or other disposition of the stock of certain of the
         Debtors or their direct and indirect subsidiaries.

                        1.132 1.131 “Transfer” shall mean any voluntary or involuntary attempt to,
         directly or indirectly, offer, sell, assign, transfer, grant a participation or beneficial interest in,
         pledge, mortgage, lend, encumber or otherwise dispose of any interest whether in debt, equity or
         otherwise, or the consummation of any such transactions, or the soliciting of any offers to
         purchase or otherwise acquire, or take pledge of, any such interest.

                         1.133 1.132 “UCC” means the Uniform Commercial Code as the same may
         from time to time be in effect in the State of Delaware or the Uniform Commercial Code as in
         effect in any other state to the extent it may be applicable to any security interests in property of
         the Debtors.

                        1.134 1.133 “Unclaimed Distribution” means any distribution under the Plan
         on account of an Allowed Claim or Allowed Equity Interest to a Holder that, within six (6)
         months from when the distribution was first made, has not: (a) accepted a particular distribution
         or, in the case of distributions made by check, negotiated such check; (b) given notice to the
         Reorganized Debtors of an intent to accept a particular distribution; (c) responded to the Debtors’
         or Reorganized Debtors’ request for information necessary to facilitate a particular distribution;
         (d) taken delivery of such distribution or where such distribution was returned for lack of a
         current address or otherwise; or (e) taken any other action necessary to facilitate such
         distribution.



01:23932532.123                                           -17-
948082.3
                         1.135 1.134 “Unexpired Lease” means a lease to which any of the Debtors is a
         party that is subject to assumption or rejection under section 365 of the Bankruptcy Code.

                        1.136 1.135 “Unimpaired” means any Claim or Equity Interest that is not
         designated as Impaired.

                        1.137 1.136 “Unsecured Loan Claims” means all Claims and obligations
         arising under or relating to the Prepetition Unsecured Loan Agreement.

                        1.138 1.137 “U.S.” means the United States of America.

                         1.139 1.138 “U.S. Trustee” means the Office of the United States Trustee for
         the District of Delaware.

                        1.140 1.139 “Voting Classes” means, collectively, Classes 1 and 4.

                        1.141 1.140 “Voting Deadline” means the deadline, including any extended
         deadline, established by the Bankruptcy Court by which Ballots accepting or rejecting the Plan
         must be received by the Debtors or by any other Entity designated by the Debtors as a voting or
         claims agent.

                        1.142 1.141 “Voting Record Date” means the date for determining which
         Holders are entitled to receive the Disclosure Statement and vote to accept or reject the Plan, as
         applicable, which date is October 29, 2018 for all Holders of Claims.

                                                     Article II.

                                 TREATMENT OF UNCLASSIFIED CLAIMS

                 In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
         including DIP Claims, and Priority Tax Claims are not classified and are not entitled to vote on
         the Plan.

         A.       Administrative Claims

                 Subject to subparagraphs (i) and (ii) below, in full and complete satisfaction, settlement,
         discharge and release of each Allowed Administrative Claim (other than a DIP Claim), except to
         the extent that a Holder of such Allowed Administrative Claim and either (x) the Debtors, with
         the consent of the Required Consenting Secured Lenders, or (y) the Reorganized Debtors, as
         applicable, agree in writing to less favorable treatment, the Debtors or Reorganized Debtors, as
         applicable, shall pay to each Holder of an Allowed Administrative Claim (other than a DIP
         Claim), Cash in an amount equal to such Allowed Administrative Claim on, or as soon thereafter
         as is reasonably practicable (a) the Effective Date or, if payment is not then due, (b) on the due
         date of such Allowed Administrative Claim; provided, however, that Administrative Claims
         (other than DIP Claims) incurred by the Debtors in the ordinary course of business may be paid
         in the ordinary course of business in accordance with such applicable terms and conditions
         relating thereto without further notice to or order of the Bankruptcy Court.

01:23932532.123                                         -18-
948082.3
                  (i)    Professional Fee Claims

                 Professionals or other Entities (a) asserting a Professional Fee Claim shall deliver to the
         Debtors and the Ad Hoc Group their estimates for purposes of the Debtors computing the
         Professional Fee Reserve Amount no later than five (5) Business Days prior to the anticipated
         Effective Date, provided, that, for the avoidance of doubt, no such estimate shall be deemed to
         limit the amount of the fees and expenses that are the subject of a Professional’s final request for
         payment of Professional Fee Claims filed with the Bankruptcy Court, provided, further, that, if a
         Professional does not provide an estimate, the Debtors may estimate the unpaid and unbilled fees
         and expenses of such Professional and provide such estimate to the Ad Hoc Group; and (b)
         asserting a Professional Fee Claim for services rendered before the Effective Date, for the
         avoidance of doubt, excluding any claims for Restructuring Expenses, must file and serve on the
         Reorganized Debtors and such other Entities who are designated by the Bankruptcy Rules, the
         Confirmation Order or other order of the Bankruptcy Court an application for final allowance of
         such Professional Fee Claim no later than the Professional Claims Bar Date; provided, that any
         Professional who is subject to the Ordinary Course Professionals Order may continue to receive
         such compensation and reimbursement of expenses for services rendered before the Confirmation
         Date, without further Bankruptcy Court order, pursuant to the Ordinary Course Professionals
         Order. Objections to any Professional Fee Claim must be filed and served on the Reorganized
         Debtors and the applicable Professional within thirty (30) days after the filing of the final fee
         application with respect to the Professional Fee Claim. Any such objections that are not
         consensually resolved may be set for hearing on twenty-one (21) days’ notice.

                  (ii)   Professional Fee Escrow Account

                 On the Effective Date, the Debtors shall establish the Professional Fee Escrow Account
         and fund such account with Cash equal to the Professional Fee Reserve Amount. The
         Professional Fee Escrow Account shall be maintained in trust for the Professionals. Each Holder
         of an Allowed Professional Fee Claim will be paid by the Reorganized Debtors in Cash from the
         Professional Fee Escrow Account within five (5) Business Days of entry of the order approving
         such Allowed Professional Fee Claim. If the Professional Fee Escrow Account is depleted, each
         Holder of an Allowed Professional Fee Claim will be paid the full amount of such Allowed
         Professional Fee Claim by the Reorganized Debtors in Cash within five (5) Business Days of
         entry of the order approving such Allowed Professional Fee Claim. All amounts remaining in the
         Professional Fee Escrow Account after all Allowed Professional Fee Claims have been paid in
         full shall revert to the Reorganized Debtors. If the Professional Fee Escrow Account is
         insufficient to pay the full amount of all Allowed Professional Fee Claims, remaining unpaid
         Allowed Professional Fee Claims will be promptly paid by the Reorganized Debtors without any
         further action or order of the Bankruptcy Court.

         B.       Priority Tax Claims

                On the Effective Date, each Holder of an Allowed Priority Tax Claim will, as determined
         by the Debtors, with the consent of the Required Consenting Secured Lenders, or the
         Reorganized Debtors, as applicable, (i) receive, in full and complete satisfaction, settlement,
         discharge and release of, and in exchange for, such Claim either (a) payment in full in Cash of
         such Allowed Priority Tax Claim or (b) such other less favorable treatment as agreed to in
01:23932532.123                                         -19-
948082.3
         writing by either (x) the Debtors and the Required Consenting Secured Lenders, or (y) the
         Reorganized Debtors, as applicable, and such Holder, or (ii) otherwise be left Unimpaired and
         Reinstated.

         C.       DIP Claims

                  Subject to the DIP Orders, on the Effective Date, DIP Claims shall be deemed Allowed in
         the full amount due and owing under the DIP Facility as of the Effective Date.

                 Subject to the DIP Orders, in full and final satisfaction, settlement, discharge and release
         thereof, and in exchange therefor, each Allowed DIP Claim constituting an Allowed Converted
         DIP Loan Claim, on the Effective Date, except to the extent such Holder agrees to such other less
         favorable treatment as determined by the Debtors and such Holder, in each of their sole
         respective discretion, shall, subject to the conditions set forth in the New First Lien Credit
         Agreement, be converted, and be deemed converted, to Effective Date Term Loans under the
         New First Lien Facility.

                 Subject to the DIP Orders, in full and final satisfaction, settlement, discharge and release
         thereof, and in exchange therefor, all Allowed DIP Claims that do not constitute an Allowed
         Converted DIP Loan Claim, on the Effective Date, shall be paid in Cash. If any of the conditions
         to the conversion of any Allowed Converted DIP Loan Claim is not satisfied on the Effective
         Date, such Claims shall be paid in Cash on the Effective Date.

         D.       Statutory Fees

                 Notwithstanding anything in the Plan to the contrary, on the Effective Date, the Debtors
         shall pay, in full, in Cash, any fees due and owing to the U.S. Trustee at the time of Confirmation
         pursuant to 28 U.S.C. § 1930(a)(6). On and after the Effective Date and for so long as the
         Reorganized Debtors remain obligated to pay quarterly fees, the Reorganized Debtors shall file
         with the Bankruptcy Court quarterly reports in a form reasonably acceptable to the U.S. Trustee.
         Each Debtor or Reorganized Debtor, as applicable, shall remain obligated to pay quarterly fees to
         the U.S. Trustee until the earliest of that particular Debtor’s case being closed, dismissed, or
         converted to a case under chapter 7 of the Bankruptcy Code.

                                                     Article III.

                                 CLASSIFICATION AND TREATMENT OF
                               CLASSIFIED CLAIMS AND EQUITY INTERESTS

         A.       Introduction

                 All Claims and Equity Interests, except Administrative Claims, including DIP Claims,
         and Priority Tax Claims, are placed in the Classes set forth below in accordance with section
         1123(a)(1) of the Bankruptcy Code. The categories of Claims and Equity Interests listed below
         classify Claims and Equity Interests for all purposes, including voting, Confirmation and
         distribution pursuant to the Plan and pursuant to sections 1122 and 1123(a)(1) of the Bankruptcy
         Code. The Plan groups the Debtors together solely for the purpose of describing treatment under

01:23932532.123                                         -20-
948082.3
         the Plan and such groupings shall not affect any Debtor’s status as a separate legal entity, change
         the organizational structure of the Debtors’ business enterprise, constitute a change in control of
         any Debtor for any purpose, cause a merger or consolidation or any legal entities, or cause the
         transfer of assets. A Claim or Equity Interest is in a particular Class only to the extent that any
         such Claim or Equity Interest is Allowed in that Class and has not been paid, released or
         otherwise settled prior to the Effective Date.

         B.         Summary of Classification and Treatment of Classified Claims and Equity Interests

         Class         Claim                                                           Status                   Voting Rights
         1             Secured Loan Claims                                             Impaired                 Entitled to Vote
         2             Other Secured Claims                                            Unimpaired               Presumed to Accept
         3             General Unsecured Claims                                        Unimpaired               Presumed to Accept
         4             Unsecured Loan Claims                                           Impaired                 Entitled to Vote
         5             Intercompany Claims                                             Unimpaired               Presumed to Accept
         6             Intercompany Interests                                          Unimpaired               Presumed to Accept
         7             Existing Parent Interests                                       Impaired                 Deemed to Reject

         C.         Classification and Treatment of Claims and Equity Interests

                    (i)       Class 1 – Secured Loan Claims.

                            (1)    Classification: Class 1 consists of all Secured Loan Claims.
                    Notwithstanding anything contained in the Plan to the contrary, (a) the Secured Loan
                    Claims shall be Allowed in an aggregate principal amount of approximately two hundred
                    eighty seven million dollars ($287.0 million)3 plus any accrued and unpaid interest at the
                    non-default rate as of the Petition Date plus all other unpaid and outstanding Obligations
                    (as defined in the Prepetition Secured Credit Agreement), as applicable, and (b) such
                    Secured Loan Claims shall not be subject to disallowance, setoff, recoupment,
                    subordination, recharacterization or reduction of any kind, including pursuant to Section
                    502(d) of the Bankruptcy Code.

                            (2)    Treatment: In full and final satisfaction, settlement, discharge and release
                    of, and in exchange for, each Allowed Secured Loan Claim, on the Effective Date, except
                    to the extent a Holder of an Allowed Secured Loan Claim agrees to less favorable
                    treatment with either (x) the Debtors, with the consent of the Required Consenting
                    Secured Lenders, or (y) the Reorganized Debtors, as applicable, each Holder of an
                    Allowed Secured Loan Claim shall receive its Pro Rata share of ninety-eight and
                    one-quarter percent (98.25%) of the New Common Stock, which New Common Stock

         3
             This amount excludes issued and outstanding letters of credit as of the date hereof under the Prepetition Secured Credit Agreement
                  with a face amount of approximately $4.3 million. In the event an outstanding letter of credit under the Prepetition Secured
                  Credit Agreement is drawn on, obligations arising from such draw would become revolving loans outstanding under the
                  Prepetition Secured Credit Agreement, constitute Secured Loan Claims under the Plan and share ratably in the treatment of
                  Class 1 Secured Loan Claims.

01:23932532.123                                                            -21-
948082.3
                  shall be proportionally diluted on and after the Effective Date by New Common Stock
                  granted under the MIP from the MIP Award Pool.

                         (3)   Impairment and Voting: Class 1 is Impaired by the Plan. Each Holder of
                  an Allowed Secured Loan Claim is entitled to vote to accept or reject the Plan.

                  (ii)    Class 2 – Other Secured Claims.

                         (1)   Classification: Class 2 consists of all Other Secured Claims. All Other
                  Secured Claims are Allowed.

                          (2)    Treatment: In full and final satisfaction, settlement, discharge and release
                  of, and in exchange for, each Allowed Other Secured Claim, on the Effective Date, at the
                  option of the Debtors with the consent of the Required Consenting Secured Lenders, each
                  Allowed Other Secured Claim shall be (i) paid in full in Cash, (ii) Unimpaired and
                  Reinstated or (iii) treated on such other terms as either (x) the applicable Debtor, with the
                  consent of the Required Consenting Secured Lenders, or (y) the applicable Reorganized
                  Debtor, as applicable, and the Holder thereof may agree.

                         (3)    Impairment and Voting: Class 2 is Unimpaired by the Plan. Each Holder
                  of an Allowed Other Secured Claim is conclusively presumed to have accepted the Plan
                  pursuant to section 1126(f) of the Bankruptcy Code. Therefore, each Holder of an
                  Allowed Other Secured Claim is not entitled to vote to accept or reject the Plan.

                  (iii)   Class 3 – General Unsecured Claims.

                        (1)    Classification: Class 3 consists of all General Unsecured Claims. All
                  General Unsecured Claims are Allowed.

                          (2)    Treatment: All Allowed General Unsecured Claims are Unimpaired by
                  the Plan. At the option of the Debtors or the Reorganized Debtors, as applicable, (i) the
                  Plan may leave unaltered the legal, equitable, and contractual rights of a Holder of an
                  Allowed General Unsecured Claim, (ii) the Debtors or the Reorganized Debtors, as
                  applicable, may pay such Allowed General Unsecured Claim in full in Cash on the
                  Effective Date or as soon thereafter as is practicable, (iii) the Debtors or the Reorganized
                  Debtors, as applicable, may pay such Allowed General Unsecured Claim in a manner
                  agreed to by the Holder of such Claim, or (iv) the Plan may reinstate the legal, equitable,
                  and contractual rights of the Holder of an Allowed General Unsecured Claim in
                  accordance with section 1124(2) of the Bankruptcy Code.

                         (3)    Impairment and Voting: Class 3 is Unimpaired by the Plan. Each Holder
                  of an Allowed General Unsecured Claim is conclusively presumed to have accepted the
                  Plan pursuant to section 1126(f) of the Bankruptcy Code. Therefore, each Holder of an
                  Allowed General Unsecured Claim is not entitled to vote to accept or reject the Plan.




01:23932532.123                                           -22-
948082.3
                  (iv)   Class 4 – Unsecured Loan Claims.

                        (1)    Classification: Class 4 consists of all Unsecured Loan Claims. All
                  Unsecured Loan Claims are Allowed.

                          (2)    Treatment: In full and final satisfaction, settlement, discharge and release
                  of, and in exchange for, each Allowed Unsecured Loan Claim, on the Effective Date,
                  except to the extent a Holder of an Allowed Unsecured Loan Claim agrees to less
                  favorable treatment with either (x) the Debtors, with the consent of the Required
                  Consenting Secured Lenders, or (y) the Reorganized Debtors, as applicable, each Holder
                  of an Allowed Unsecured Loan Claim shall receive its Pro Rata share of one and
                  three-quarters percent (1.75%) of the New Common Stock, which New Common Stock
                  shall be proportionally diluted on and after the Effective Date by New Common Stock
                  granted under the MIP from the MIP Award Pool.

                         (3)   Impairment and Voting: Class 4 is Impaired by the Plan. Each Holder of
                  an Allowed Unsecured Loan Claim is entitled to vote to accept or reject the Plan.

                  (v)    Class 5 – Intercompany Claims.

                         (1)   Classification: Class 5 consists of all Intercompany Claims.              All
                  Intercompany Claims are Allowed.

                         (2)     Treatment: Each Allowed Intercompany Claim shall be adjusted,
                  continued, contributed to capital or discharged, as determined by the Required
                  Consenting Secured Lenders, in consultation with the Debtors or the Reorganized
                  Debtors, as applicable.

                         (3)    Impairment and Voting: Class 5 is Unimpaired by the Plan. Each Holder
                  of an Allowed Intercompany Claim is conclusively presumed to have accepted the Plan
                  pursuant to section 1126(f) of the Bankruptcy Code. Therefore, each Holder of an
                  Allowed Intercompany Claim is not entitled to vote to accept or reject the Plan.

                  (vi)   Class 6 – Intercompany Interests.

                         (1)    Classification: Class 6 consists of all Intercompany Interests. All
                  Intercompany Interests are Allowed.

                          (2)    Treatment: OnOther than as contemplated in connection with the
                  Description of Restructuring Transactions, on the Effective Date, all Allowed
                  Intercompany Interests shall be Reinstated and otherwise rendered Unimpaired pursuant
                  to section 1124 of the Bankruptcy Code.

                         (3)    Impairment and Voting: Class 6 is Unimpaired by the Plan and each
                  Holder of an Allowed Intercompany Interest is conclusively presumed to have accepted
                  the Plan pursuant to section 1126(f) of the Bankruptcy Code. Therefore, each Holder of
                  an Allowed Intercompany Interest is not entitled to vote to accept or reject the Plan.

01:23932532.123                                          -23-
948082.3
                  (vii)   Class 7 –Existing Parent Interests.

                          (1)    Classification: Class 7 consists of all Existing Parent Interests.

                         (2)    Treatment: On the Effective Date, all Existing Parent Interests shall be
                  cancelled, and Holders of Existing Parent Interests shall receive no recovery under the
                  Plan on account of such Existing Parent Interests.

                          (3)      Impairment and Voting: Class 7 is Impaired by the Plan, and each Holder
                  of an Existing Parent Interest is conclusively deemed to have rejected the Plan pursuant to
                  section 1126(g) of the Bankruptcy Code. Therefore, each Holder of an Existing Parent
                  Interest is not entitled to vote to accept or reject the Plan.

         D.       Special Provisions Regarding Unimpaired Claims

                 Except as otherwise expressly provided in the Plan, nothing shall affect the Debtors’ or
         the Reorganized Debtors’, as applicable, rights and defenses, both legal and equitable, with
         respect to any Unimpaired Claims, including, but not limited to, all rights with respect to legal
         and equitable defenses to, or setoffs or recoupments assertable against, Unimpaired Claims.
         Holders of Unimpaired Claims shall not be required to file a Proof of Claim with the Court and
         shall retain all their rights and defenses, both legal and equitable, under applicable
         non-bankruptcy law, including, but not limited to, setoff and recoupment rights, to pursue their
         Unimpaired Claims in any forum with jurisdiction over the parties. Notwithstanding anything to
         the contrary in the Plan, each Holder of an Allowed Other Secured Claim, Allowed General
         Unsecured Claim, or Allowed Intercompany Claim (each such Allowed Claim, a “Specified
         Unimpaired Claim”) shall be entitled to enforce its rights in respect of such Specified
         Unimpaired Claim against the Debtors or the Reorganized Debtors, as applicable, until such
         Specified Unimpaired Claim has been either (a) paid in full (i) on terms agreed to between the
         Holder of such Specified Unimpaired Claim and the Debtors or the Reorganized Debtors, as
         applicable, or (ii) in accordance with the terms and conditions of the applicable documentation or
         laws giving rise to such Specified Unimpaired Claim or (b) otherwise satisfied or disposed of as
         determined by a court of competent jurisdiction. If the Debtors or the Reorganized Debtors
         dispute any Unimpaired Claim, such dispute shall be determined, resolved or adjudicated
         pursuant to applicable non-bankruptcy law.

         E.       Subordinated Claims

                Pursuant to section 510 of the Bankruptcy Code, the Debtors or the Reorganized Debtors,
         as applicable, reserve the right to re-classify any Allowed Claim or Allowed Equity Interest in
         accordance with any contractual, legal, or equitable subordination relating thereto.




01:23932532.123                                           -24-
948082.3
                                                      Article IV.

                                ACCEPTANCE OR REJECTION OF THE PLAN

       A.         Presumed Acceptance of the Plan

              Classes 2, 3, 5 and 6 are Unimpaired by the Plan and are conclusively presumed to have
       accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.

       B.         Deemed Rejection of the Plan

              Class 7 is Impaired by the Plan and is conclusively deemed to have rejected the Plan
       pursuant to section 1126(g) of the Bankruptcy Code.

       C.         Voting Classes

             Each Holder of an Allowed Claim in the Voting Classes as of the applicable Voting
       Record Date is entitled to vote to accept or reject the Plan.

       D.         Acceptance by Impaired Classes of Claims and Equity Interests

               Pursuant to section 1126(c) of the Bankruptcy Code and except as otherwise provided in
       section 1126(e) of the Bankruptcy Code, an Impaired Class of Claims has accepted the Plan if the
       Holders of at least two-thirds in dollar amount and more than one-half in number of the Allowed
       Claims in such Class actually voting have voted to accept the Plan. Pursuant to section 1126(d)
       of the Bankruptcy Code and except as otherwise provided in section 1126(e) of the Bankruptcy
       Code, an Impaired Class of Equity Interests has accepted the Plan if the Holders of at least
       two-thirds in dollar amount of the Allowed Equity Interests in such Class actually voting have
       voted to accept the Plan.

       E.         Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code

               The Debtors may request Confirmation of the Plan under section 1129(b) of the
       Bankruptcy Code with respect to any Impaired Class that does not accept the Plan pursuant to
       section 1126 of the Bankruptcy Code. The Debtors, with the reasonable consent of the Required
       Consenting Secured Lenders, reserve the right to modify the Plan, the Plan Supplement, or the
       Disclosure Statement in order to satisfy the requirements of section 1129(b) of the Bankruptcy
       Code, if necessary.

       F.         Plan Cannot Be Confirmed as to Some or All Debtors

               If the Plan cannot be confirmed as to some or all of the Debtors, then the Debtors, with
       the consent of the Required Consenting Secured Lenders and without prejudice to and subject to
       the respective parties’ rights under the RSA, (a) may revoke the Plan as to all of the Debtors or
       (b) may revoke the Plan as to any Debtor (and any such Debtor’s Chapter 11 Case may be
       converted, continued or dismissed) and confirm the Plan as to the remaining Debtors to the
       extent required without the need for re-solicitation as to any Holder of a Claim against and/or

01:23932532.123                                            -25-
948082.3 Equity   Interest in a Debtor for which the Plan is not so revoked.
                                                     Article V.

                             MEANS FOR IMPLEMENTATION OF THE PLAN

         A.       Corporate and Organizational Existence; Reorganized Capital Structure and the
                  New Common Stock

                 Other than the Dissolving Debtors, which may be dissolved or wound up in accordance
         with Article V.K of the Plan, or as otherwise may be agreed to between the Debtors and the
         Required Consenting Secured Lenders, and subject to Article V.G, the Reorganized Debtors shall
         continue to exist as separate legal entities, pursuant to the applicable organizational documents in
         effect prior to the Effective Date, except to the extent such organizational documents are
         amended by or pursuant to the Plan, without any prejudice to any right to terminate such
         existence (whether by merger or otherwise) in accordance with applicable law after the Effective
         Date. To the extent such documents are amended on or prior to the Effective Date, such
         documents are deemed to be amended pursuant to the Plan without any further notice to or
         action, order, or approval of the Bankruptcy Court.

                 On the Effective Date, the reorganized capital structure of the Reorganized Debtors shall
         consist of (i) the New First Lien Facility, (ii) the New L/C Facility, if any, and (iii) the New
         Common Stock, including the MIP Award Pool reserved for issuance by the New Board,
         consistent with the terms of the RSA and the Restructuring Term Sheet.

         B.       Organizational Documents of the Reorganized Debtors

                 TheOther than with respect to the Dissolving Debtors, the certificates of incorporation,
         certificates of formation, limited liability company agreements, operating agreements, bylaws,
         any other New Governance Documents or other organizational documents of the Reorganized
         Debtors, shall be amended and/or amended and restated as necessary to satisfy the provisions of
         the Plan and the Bankruptcy Code and otherwise consistent with the Restructuring Term Sheet in
         all material respects, as determined by the Required Consenting Secured Lenders, with the
         reasonable satisfaction of the Debtors; provided, that the organizational documents of
         Reorganized Parent, shall be amended and/or amended and restated as necessary to satisfy the
         provisions of the Plan and the Bankruptcy Code and otherwise consistent with the Restructuring
         Term Sheet in all material respects, as determined by the Required Consenting Secured Lenders
         in their sole discretion, provided, further, that, pursuant to the RSA, the Required Consenting
         Secured Lenders shall consult with the Debtors and/or the Reorganized Debtors, as applicable,
         with respect to the terms and conditions of such corporate governance documents. The New
         Governance Documents, as applicable, shall satisfy the provisions of the Plan and the
         Bankruptcy Code, and shall authorize the issuance of the New Common Stock in an amount not
         less than the amount necessary to permit the distributions thereof required or contemplated by the
         Plan. In each case, to the extent necessary, the applicable organizational documents of the
         Reorganized Debtors will (i) include, among other things, pursuant to section 1123(a)(6) of the
         Bankruptcy Code, a provision prohibiting the issuance of non-voting equity securities, but only to
         the extent required by section 1123(a)(6) of the Bankruptcy Code, and (ii) to the extent necessary
         or appropriate, include such provisions as may be needed to effectuate and consummate the Plan
         and the transactions contemplated herein. After the Effective Date, the Reorganized Debtors may
01:23932532.123                                         -26-
948082.3
         amend and restate their respective certificate of incorporation, certificate of formation, limited
         liability company agreement, operating agreement, and bylaws, and other applicable
         organizational documents, as permitted by applicable law and pursuant to the terms contained
         therein.

                To the extent required under the Plan or applicable nonbankruptcy law, the Reorganized
         Debtors will file their respective organizational documents with the applicable Secretaries of
         State or other applicable authorities in their respective states, provinces, or countries of
         incorporation in accordance with the corporate laws of the respective states, provinces, or
         countries of incorporation.

         C.       Managers, Directors and Officers of Reorganized Debtors; Corporate Governance

                 Effective as of the Effective Date, the New Board shall be comprised of five (5)
         members, each with one vote, four (4) of whom shall be selected by the Ad Hoc Group and one
         (1) of whom shall be the Chief Executive Officer of the Reorganized Debtors. To the extent not
         previously disclosed, the Debtors may disclose in the Plan Supplement, and, in any event, will
         disclose prior to the Confirmation Hearing, the affiliations of each Person proposed to serve on
         the New Board or as an officer of the Reorganized Debtors (in each case, to the extent known),
         and, to the extent such Person is an insider other than by virtue of being a manager, director or
         officer, the nature of any compensation for such Person.

                 On and after the Effective Date, other than as provided in the Plan or the Plan
         Supplement or as otherwise agreed to between the Debtors and the Required Consenting Secured
         Lenders, the existing entity structures and management structure of the Debtors shall remain in
         place as such structures existed prior to the Effective Date.

         D.       New First Lien Facility

                 On the Effective Date, the applicable Reorganized Debtors shall enter into the New First
         Lien Facility, the terms of which shall be set forth in the New First Lien Facility Documents and
         shall execute, deliver, file, record, and issue the New First Lien Credit Agreement and any other
         related notes, guarantees, deeds of trust, security documents or instruments (including UCC
         financing statements), amendments to the foregoing, or agreements in connection therewith, in
         each case, without (A) further notice to or order of the Bankruptcy Court or (B) further act or
         action under applicable law, regulation, order, or rule or the vote, consent, authorization or
         approval of any Entity. On the Effective Date, (i) all of the Liens and security interests to be
         granted in accordance with the New First Lien Facility Documents shall be granted or deemed
         granted, (ii) the New First Lien Facility Agent, on behalf of the New First Lien Facility Lenders,
         shall have valid, binding, perfected and enforceable Liens as specified therein and (iii) the Liens
         granted or deemed granted to secure the obligations arising thereunder shall be granted or
         deemed granted in good faith as an inducement to the New First Lien Facility Lenders to extend
         credit under the New First Lien Facility and shall be deemed not to constitute a fraudulent
         conveyance or fraudulent transfer, shall not otherwise be subject to avoidance, and the priorities
         of such Liens shall be as set forth in the New First Lien Credit Agreement and its related
         documentation. On the Effective Date, subject to the conditions set forth in the New First Lien


01:23932532.123                                         -27-
948082.3
         Credit Agreement, the Allowed Converted DIP Loan Claims shall be converted, and shall be
         deemed converted, into Effective Date Term Loans.

                 Pursuant to and subject to the terms of the RSA, the Debtors shall use commercially
         reasonable efforts to solicit proposals for the New L/C Facility and, if determined by the
         Required Consenting Secured Lenders and the Debtors, each in their respective reasonable
         discretions, shall use commercially reasonable efforts to effectuate the New L/C Facility,
         including executing and delivering any credit agreement or additional documentation related to
         the New L/C Facility in an amount and on terms and conditions reasonably acceptable to the
         Required Consenting Secured Lenders and the Debtors.

                Pursuant to and subject to the terms of the RSA, on the Effective Date, the New First
         Lien Facility Lenders shall receive payment of the New First Lien Facility Fee.

         E.       Issuance of New Securities and Related Documents

                 On the Effective Date, the Reorganized Debtors will be authorized to, and will, issue and
         execute, as applicable, the New Securities and Related Documents, in each case without further
         notice to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,
         or rule or the vote, consent, authorization or approval of any Entity. None of the New Common
         Stock will be certificated, and all of the New Common Stock will be recorded in book-entry form
         unless decided otherwise by the Required Consenting Secured Lenders prior to the Effective Date
         or the New Board after the Effective Date.

                 The issuance and distribution of the New Common Stock will be made in reliance on the
         exemption from registration under the Securities Act provided by section 1145(a) of the
         Bankruptcy Code and will be exempt from registration under applicable securities laws. Without
         limiting the effect of section 1145 of the Bankruptcy Code, all financing documents, agreements,
         and instruments entered into and delivered on or as of the Effective Date contemplated by or in
         furtherance of the Plan, including the New Securities and Related Documents, the New
         Governance Documents and any other agreement or document related to or entered into in
         connection with any of the foregoing, will become effective and binding in accordance with their
         respective terms and conditions upon the parties thereto, in each case without further notice to or
         order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the
         vote, consent, authorization or approval of any Entity (other than as expressly required by such
         applicable agreement).

                 Upon the Effective Date, after giving effect to the Restructuring Transactions, the
         authorized capital stock or other equity securities of the Reorganized Parent will be as designated
         in the applicable New Governance Documents.

                Each holder of New Common Stock shall be deemed to be a party to and bound to the
         terms of the Stockholders Agreement (if any) and the Registration Rights Agreement (if any)
         from and after the Effective Date even if not a signatory thereto.

              If directed by the Required Consenting Secured Lenders, the New Governance
         Documents shall contain restrictions on Transfers applicable to the New Common Stock from

01:23932532.123                                         -28-
948082.3
         and after the Effective Date and after giving effect to the transactions contemplated hereby,
         including:

                 any Transfer of the New Common Stock will comply with applicable securities laws
                  generally for such Transfers;

                 any Transfer of the New Common Stock shall not be to a competitor of any of the
                  Reorganized Debtors; and

                 such other exceptions and provisions to be determined by the Required Consenting
                  Secured Lenders in their sole discretion, in consultation with the Debtors, and consistent
                  with the RSA.

         The New Governance Documents shall provide that any Transfer not in conformity with the
         foregoing restrictions and any other conditions or restrictions set forth in the New Governance
         Documents shall be null and void ab initio. All book-entry forms for any shares of New
         Common Stock shall bear conspicuous legends that such securities are subject to the terms and
         conditions set forth in the New Governance Documents, including with respect to the restrictions
         of transfer set forth therein and restrictions of transfer under the applicable securities laws. Any
         New Governance Documents that relate to the New Common Stock (including the Stockholders
         Agreement (if any) and the Registration Rights Agreement (if any)) shall be amended and/or
         restated, consistent with the Restructuring Term Sheet in all material respects, as determined by
         the Required Consenting Secured Lenders in their sole discretion and in consultation with the
         Debtors.

         F.       Management Incentive Plan

                On or immediately after the Effective Date, the New Board shall adopt the MIP and
         approve the grant of the Emergence Grants, the terms of each of which shall be in form and
         substance reasonably acceptable to the Required Consenting Secured Lenders and the Debtors or
         the Reorganized Debtors, as applicable. Upon grant of an award under the MIP, the underlying
         shares of New Common Stock from the MIP Award Pool shall proportionally dilute all of the
         New Common Stock issued pursuant to the Plan.

         G.       Restructuring Transactions

                 Prior to, on, or after the Effective Date, and pursuant to the Plan, the Debtors, and/or the
         Reorganized Debtors, as applicable, shall implement the Restructuring Transactions. The
         Debtors and/or the Reorganized Debtors, as applicable, shall take any actions, as agreed to by the
         Required Consenting Secured Lenders, as may be necessary or appropriate to effect a
         restructuring of the Debtors’ business or the overall organization or capital structure consistent
         with the terms of the Plan and the RSA, including by undertaking a Taxable Transaction, a
         tax-free transaction, or otherwise. The Restructuring Transactions may include one or more of
         the following actions taken by the Debtors and/or the Reorganized Debtors, as applicable, with
         the reasonable consent of the Required Consenting Secured Lenders: (i) the execution, delivery,
         adoption, and/or amendment of appropriate agreements or other documents of restructuring,
         conversion, disposition, dissolution, liquidation, merger, amalgamation, consolidation or transfer

01:23932532.123                                          -29-
948082.3
           containing terms that are consistent with the terms of the Plan and any documents contemplated
           hereunder and that satisfy the applicable requirements of applicable state law and any other terms
           to which the applicable parties may agree; (ii) the execution, delivery, adoption, and/or
           amendment of appropriate instruments of transfer, assignment, assumption, or delegation of any
           asset, property, right, liability, debt, or obligation on terms consistent with the terms of the Plan
           and any documents contemplated hereunder and having any other terms for which the applicable
           parties may agree; (iii) the filing of appropriate certificates or articles of incorporation or
           formation, reincorporation, merger, or conversion, dissolution or other organizational documents,
           as applicable, pursuant to applicable state law and/or (iv) all other actions that the Debtors and/or
           the Reorganized Debtors, as applicable, determine, with the reasonable consent of the Required
           Consenting Secured Lenders, to be necessary, desirable, or appropriate to implement, effectuate,
           and consummate the Plan or the Restructuring Transactions contemplated hereby, including
           making filings or recordings that may be required by applicable state law in connection with the
           Restructuring Transactions. All matters provided for pursuant to the Plan that would otherwise
           require approval of the equity holders, managing members, members, managers, general partners,
           directors, or officers of any Debtor (as of prior to the Effective Date) will be deemed to have
           been so approved and will be in effect prior to, on or after the Effective Date (as appropriate)
           pursuant to applicable law and without any requirement of further action by the equity holders,
           managing members, members, managers, general partners, directors, or officers of such Debtors,
           or the need for any approvals, authorizations, actions or consents of any Person. To the extent
           known, anycertain of such Restructuring Transactions will be summarized in the Description of
           Restructuring Transactions, and in all cases, such transactions shall be subject to the terms and
           conditions of this Plan and any consents or approvals required under the Plan.

           H.     Vesting of Assets in the Reorganized Debtors

                   Except as provided elsewhere in the Plan, or in the Confirmation Order, on or after the
           Effective Date, all property and assets of the Estates (including Causes of Action and Avoidance
           Actions, but only to the extent such Causes of Action and Avoidance Actions have not been
           waived or released pursuant to the terms of the Plan, pursuant to an order of the Bankruptcy
           Court, or otherwise) and any property and assets acquired by the Debtors pursuant to the Plan,
           will vest in the Reorganized Debtors, free and clear of all Liens or Claims. On and after the
           Effective Date, the Reorganized Debtors may operate their businesses and may use, acquire or
           dispose of property and compromise or settle any Claims without supervision or approval by the
           Bankruptcy Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules, other
           than those restrictions expressly imposed by the Plan and the Confirmation Order.

           I.     Release of Liens, Claims and Equity Interests

                 Except as otherwise provided in the Plan or in any contract, instrument, release or other
         agreement or document entered into or delivered in connection with the Plan (including in both
         cases with respect to the New First Lien Credit Agreement), concurrently with the applicable
         distributions made pursuant to the Plan, all Liens, Claims, or Equity Interests in or against the
         property of the Estates will be fully released, terminated, extinguished and discharged, in each
         case without further notice to or order of the Bankruptcy Court, act or action under applicable
         law, regulation, order, or rule or the vote, consent, authorization or approval of any Entity. Any
         Entity holding such Liens, Claims, or Equity Interests will, if necessary, pursuant to section 1142
01:23932532.123                                          -30-
948082.3
         of the Bankruptcy Code, promptly execute and deliver to the Reorganized Debtors such
         instruments of termination, release, satisfaction and/or assignment (in recordable form) as may be
         reasonably requested by the Reorganized Debtors and shall incur no liability to any Entity in
         connection with its execution and delivery of any such instruments.

                  On the Effective Date, except as otherwise provided in the Plan, in exchange for the
         treatment described herein and as set forth in Articles II.C, III.C(i)(2) and III.C(iv)(2), the DIP
         Claims, the Secured Loan Claims and the Unsecured Loan Claims, as applicable, shall be
         discharged, the Liens on the Collateral (as defined in the Prepetition Secured Credit Agreement
         and the DIP Credit Agreement, as applicable) shall be automatically released, all of the right,
         title, and interest of any holder of such Collateral shall revert to the Reorganized Debtors and
         their successors and assigns and the Prepetition Secured Credit Agreement and the Guaranty (as
         defined in the Prepetition Secured Credit Agreement and the DIP Credit Agreement, as
         applicable) shall be automatically cancelled and be of no further force or effect, in each case,
         without further approval or order of the Bankruptcy Court and without any action or filing being
         required to be made by the Debtors, the DIP Agent, the Prepetition Agent or any other Holder of
         a Secured Claim. In addition, at the sole expense of the Debtors or the Reorganized Debtors, the
         DIP Agent and the Prepetition Agent shall execute and deliver all documents reasonably
         requested by the Debtors, the Reorganized Debtors or the New First Lien Facility Agent to
         evidence the release of such Collateral and shall authorize the Reorganized Debtors and their
         designees to file UCC termination statements and other release documentation (to the extent
         applicable) with respect thereto.

         J.       Cancellation of Stock, Certificates, Instruments and Agreements

                 On the Effective Date, except as provided in the Plan, all stock, units, instruments,
         certificates, agreements and other documents evidencing the Existing Parent Interests will be
         cancelled, and the obligations of the Debtors thereunder or in any way related thereto will be
         fully released, terminated, extinguished and discharged, in each case without further notice to or
         order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or
         any requirement of further action, vote or other approval or authorization by any Person. On the
         Effective Date, except as otherwise provided in the Plan, the Prepetition Agent, and the DIP
         Agent will be released and discharged from any further responsibility under the Prepetition
         Secured Credit Agreement and the other Prepetition Secured Loan Documents or the DIP Credit
         Agreement and the other DIP Documents, as applicable (other than with respect to the Converted
         DIP Loan Claims as Effective Date Term Loans on and after the Effective Date under the New
         First Lien Facility).

         K.       Dissolution of Certain Debtors

                  In connection with the Restructuring Transactions, prior to, on or after the Effective Date,
         the Debtors or the Reorganized Debtors, with the consent of the Required Consenting Secured
         Lenders, may dissolve and wind up any of the Dissolving Debtors, certain other Debtors which
         may be described in the Description of Restructuring Transactions or certain non-Debtor
         affiliates with substantially immaterial assets and operations in accordance with applicable
         non-bankruptcy law, and any remaining assets and liabilities of any such Dissolving Debtors will
         be assigned to and assumed by one or more surviving Debtors, as determined by the Debtors or
01:23932532.123                                          -31-
948082.3
         Reorganized Debtors, and with the reasonable consent of the Required Consenting Secured
         Lenders, as applicable.

         L.       Preservation and Maintenance of Debtor Causes of Action

                  (i)    Maintenance of Causes of Action

                  In accordance with section 1123(b) of the Bankruptcy Code, except as otherwise provided
         in Article X or elsewhere in the Plan or the Confirmation Order, or in any contract, instrument,
         release, or other agreement entered into in connection with the Plan, on and after the Effective
         Date, the Reorganized Debtors shall retain any and all rights to commence, pursue, litigate or
         settle, as appropriate, any and all Causes of Action, whether existing as of the Petition Date or
         thereafter arising, in any court or other tribunal including in an adversary proceeding filed in the
         Chapter 11 Cases. The Reorganized Debtors, as the successors in interest to the Debtors and the
         Estates, may, in their sole and absolute discretion, and will have the exclusive right to, enforce,
         sue on, settle, compromise, transfer or assign (or decline to do any of the foregoing) any or all
         such Causes of Action, without notice to or approval from the Bankruptcy Court. The
         Reorganized Debtors or their respective successor(s) may pursue such retained claims, rights or
         Causes of Action, suits, or proceedings as appropriate, in accordance with the best interests of the
         Reorganized Debtors or their respective successor(s) who hold such rights. Upon the Effective
         Date, the Debtors and the Reorganized Debtors, as applicable, shall be deemed to have released
         all Preference Actions, if any.

                  (ii)   Preservation of All Causes of Action Not Expressly Settled or Released

                 Unless a Cause of Action against a Holder of a Claim or an Equity Interest or other Entity
         is (A) expressly waived, relinquished, released, compromised or settled in the Plan (including,
         for the avoidance of doubt, the releases contained in Article X of the Plan) or any Final Order
         (including the Confirmation Order), or (B) subject to the discharge and injunction provisions in
         Article X of the Plan, and the Confirmation Order, in the case of each of clauses (A) and (B), the
         Debtors and the Reorganized Debtors, as applicable, expressly reserve such Cause of Action for
         later adjudication and, therefore, no preclusion doctrine, including the doctrines of res judicata,
         collateral estoppel, issue preclusion, claim preclusion, waiver, estoppel (judicial, equitable or
         otherwise) or laches will apply to such Causes of Action upon or after the Confirmation of the
         Plan or the Effective Date of the Plan based on the Plan or the Confirmation Order. No Entity
         may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the
         Disclosure Statement to any Causes of Action against it as any indication that the Debtors or the
         Reorganized Debtors will not pursue any and all available Causes of Action against it. The
         Debtors and the Reorganized Debtors, as applicable, expressly reserve all rights to prosecute any
         and all Causes of Action against any Entity, except as otherwise expressly provided in the Plan.

         M.       Exemption from Certain Transfer Taxes

                 Pursuant to, and to the fullest extent permitted by, section 1146(a) of the Bankruptcy
         Code, any transfers or mortgages from or by the Debtors to the Reorganized Debtors or any other
         Person or entity pursuant to the Plan shall not be subject to any document recording tax, stamp
         tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax,

01:23932532.123                                         -32-
948082.3
         sales or use tax, mortgage recording tax, or other similar tax or governmental assessment, and the
         Confirmation Order shall direct the appropriate state or local governmental officials or agents to
         forego the collection of any such tax or governmental assessment and to accept for filing and
         recordation any of the foregoing instruments or other documents without the payment of any such
         tax or governmental assessment. Such exemption under section 1146(a) of the Bankruptcy Code
         specifically applies to (1) the creation of any mortgage, deed of trust, Lien, or other security
         interest; (2) the making or assignment of any lease or sublease; (3) any Restructuring
         Transaction; (4) the issuance, distribution, and/or sale of any of the New Common Stock and any
         other securities of the Debtors or the Reorganized Debtors; or (5) the making or delivery of any
         deed or other instrument of transfer under, in furtherance of or in connection with the Plan,
         including: (a) any merger agreements; (b) agreements of consolidation, restructuring, disposition,
         liquidation, or dissolution; (c) deeds; (d) bills of sale; or (e) assignments executed in connection
         with any Restructuring Transaction occurring under the Plan.

         N.       Certain Tax Matters

                 The parties will work together in good faith and will use reasonable best efforts to
         structure and implement the Restructuring Transactions and the transactions related thereto in a
         tax-efficient and cost-effective manner for the Debtors or the Reorganized Debtors, as applicable,
         the Prepetition Secured Lenders and the other recipients of New Common Stock pursuant to the
         Plan, including the Prepetition Unsecured Lender.

         O.       Distributions

                 Except as otherwise provided in the Plan or the Confirmation Order, all Cash necessary
         for the Debtors or Reorganized Debtors to make payments required pursuant to the Plan will be
         obtained from the Cash balances of the Debtors and/or the Reorganized Debtors, including Cash
         from operations, the DIP Facility and the New First Lien Facility. Cash payments to be made
         pursuant to the Plan will be made by the Reorganized Debtors, as applicable, or any designated
         Affiliates of the Reorganized Debtors on behalf of the Reorganized Debtors.

         P.       Restructuring Expenses

                 The Restructuring Expenses incurred, or estimated to be incurred, up to and including the
         Effective Date shall be paid in full in Cash on the Effective Date (to the extent not previously
         paid during the course of the Chapter 11 Cases) without the requirement to file a fee application
         with the Bankruptcy Court and without any requirement for Bankruptcy Court review or
         approval; provided, that the Debtors and Reorganized Debtors (as applicable) shall have the right
         to review and object to any such Restructuring Expenses on reasonableness grounds. All
         Restructuring Expenses to be paid on the Effective Date shall be estimated prior to and as of the
         Effective Date and such estimates shall be delivered to the Debtors at least two (2) Business Days
         before the anticipated Effective Date; provided, that such estimate shall not be considered an
         admission or limitation with respect to such Restructuring Expenses. In addition, the Debtors
         and Reorganized Debtors (as applicable) shall continue to pay Restructuring Expenses after the
         Effective Date when due and payable in the ordinary course related to implementation,
         consummation and defense of the Plan, whether incurred before, on or after the Effective Date.


01:23932532.123                                         -33-
948082.3
                                                    Article VI.

                               TREATMENT OF EXECUTORY CONTRACTS
                                     AND UNEXPIRED LEASES

         A.       Assumption of Executory Contracts and Unexpired Leases

                 Except as otherwise provided in the Plan, or in any contract, instrument, release, or other
         agreement or document entered into in connection with the Plan, as of the Effective Date, the
         Debtors shall be deemed to have assumed each Executory Contract and Unexpired Lease,
         including those Executory Contracts or Unexpired Leases set forth on Schedule I to the Plan, to
         which it is a party in accordance with, and subject to, the provisions and requirements of sections
         365 and 1123 of the Bankruptcy Code, unless such Executory Contract or Unexpired Lease: (1)
         was assumed or rejected previously by the Debtors; (2) expired or terminated pursuant to its own
         terms before the Effective Date; (3) is the subject of a motion to reject filed on or before the
         Effective Date; (4) is otherwise identified in the Plan Supplement as an Executory Contract or
         Unexpired Lease to be rejected before the Effective Date; or (5) is to be rejected pursuant to the
         terms of the Plan. Any agreement, including any guarantees to which any of the Debtors is a
         party, that is not considered an Executory Contract or Unexpired Lease shall be deemed to have
         been reinstated on the Effective Date in accordance with section 1124(2) of the Bankruptcy
         Code.

                 Without amending or altering any prior order of the Bankruptcy Court, entry of the
         Confirmation Order by the Bankruptcy Court will constitute approval of such assumptions
         pursuant to sections 365(a) and 1123 of the Bankruptcy Code. All Assumed Agreements shall
         remain in full force and effect for the benefit of the Reorganized Debtors, and be enforceable by
         the Reorganized Debtors in accordance with their terms notwithstanding any provision in such
         Assumed Agreement that prohibits, restricts or conditions assumption, assignment or transfer.
         Any provision of any Assumed Agreement that permits a person to terminate or modify such
         agreement or to otherwise modify the rights of the Debtors or the Reorganized Debtors, as
         applicable, based on the filing of the Chapter 11 Cases or the financial condition of the Debtors
         or the Reorganized Debtors, as applicable, shall be unenforceable. To the extent any provision in
         any Executory Contract or Unexpired Lease assumed pursuant to the Plan (including any “change
         of control” provision) restricts or prevents, or purports to restrict or prevent, or is breached or
         deemed breached by, the Debtors’ assumption of such Executory Contract or Unexpired Lease,
         then such provision will be deemed modified such that the transactions contemplated by the Plan
         will not entitle the non-Debtor party or parties thereto to terminate such Executory Contract or
         Unexpired Lease or to exercise any other default-related rights with respect thereto. Each
         Assumed Agreement will revest in and be fully enforceable by the Reorganized Debtors in
         accordance with its terms, except as modified by the provisions of the Plan, any order of the
         Bankruptcy Court authorizing and providing for its assumption, or applicable law.

         B.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

                 Any monetary defaults under each Executory Contract or Unexpired Lease to be assumed,
         if any, pursuant to the Plan will be satisfied, pursuant to section 365(b)(1) of the Bankruptcy
         Code, by payment of Cure amount in Cash, on the later of (1) the Effective Date and (2) the date
01:23932532.123                                         -34-
948082.3
         such payment is due pursuant to the terms of the Assumed Agreement, in the amount, if any, set
         forth on the Schedule of Proposed Cure Amounts, or on such other terms as the parties to such
         Executory Contract or Unexpired Lease may otherwise agree.

                 Any objection by a counterparty to the Cure amount associated with any Executory
         Contract or Unexpired Lease to be assumed pursuant to the Plan must be filed, served and
         actually received by the Debtors by no later than seven (7) days prior to the date of the
         Confirmation Hearing. Any counterparty to an Executory Contract and Unexpired Lease that fails
         to object timely to the proposed assumption or Cure amount will be deemed to have assented
         thereto and will be deemed to have forever released and waived any objection to the proposed
         assumption or Cure amount. In the event of a dispute regarding (1) the Cure amount, (2) the
         ability of the Reorganized Debtors to provide “adequate assurance of future performance”
         (within the meaning of section 365 of the Bankruptcy Code) under the Executory Contract or
         Unexpired Lease to be assumed or (3) any other matter pertaining to assumption, the applicable
         Cure payments required by section 365(b)(1) of the Bankruptcy Code will be made following the
         entry of a Final Order or orders resolving the dispute and approving the assumption.

         C.       Rejection of Executory Contracts or Unexpired Leases

                 Any and all Executory Contracts and Unexpired Leases designated for rejection in the
         Plan Supplement will be deemed rejected as of the Effective Date. The Confirmation Order will
         constitute an order of the Bankruptcy Court approving any such rejection described in this Article
         VI of the Plan pursuant to sections 365 and 1123 of the Bankruptcy Code as of the Effective
         Date. All claims arising from the rejection of any Executory Contract or Unexpired Lease shall
         be treated as General Unsecured Claims, subject to any applicable limitation or defense under the
         Bankruptcy Code and applicable law.

         D.       Assumption of Insurance Policies

                 Notwithstanding anything in the Plan to the contrary, all of the Debtors’ insurance
         policies and any agreements, documents, or instruments relating thereto, are treated as and
         deemed to be Executory Contracts under the Plan. On the Effective Date, pursuant to section
         365(a) of the Bankruptcy Code, the Debtors shall be deemed to have assumed all insurance
         policies and any agreements, documents, and instruments related thereto, including all D&O
         Liability Insurance Policies (including any obligations to obtain tail coverage liability insurance
         due to the change in control triggered on the Effective Date). Entry of the Confirmation Order
         will constitute the Bankruptcy Court’s approval of the Reorganized Debtors’ assumption of all
         such insurance policies, including the D&O Liability Insurance Policies. Notwithstanding
         anything to the contrary contained in the Plan, Confirmation shall not discharge, impair, or
         otherwise modify any indemnity obligations assumed by the foregoing assumption of insurance
         policies, including the D&O Liability Insurance Policies, and each such indemnity obligation will
         be deemed and treated as an Executory Contract that has been assumed by the Reorganized
         Debtors under the Plan as to which no Proof of Claim need be filed, and shall survive the
         Effective Date.

                After the Effective Date, the Reorganized Debtors shall not terminate or otherwise
         reduce, modify or restrict in any way, the coverage under any D&O Liability Insurance Policy
01:23932532.123                                         -35-
948082.3
         (including such tail coverage liability insurance) in effect as of the Effective Date, and all
         members, managers, general partners, directors, and officers of the Debtors who served in such
         capacity at any time prior to the Effective Date shall be entitled to the full benefits of any such
         policy for the full term of such policy (and all tail coverage related thereto) regardless of whether
         such members, managers, general partners, directors, and/or officers remain in such positions
         after the Effective Date.

         E.       Indemnification

                 To the extent applicable, the indemnification provisions in any Indemnification
         Agreement with respect to or based upon any act or omission taken or omitted by an indemnified
         party in such indemnified party’s capacity under such Indemnification Agreement will be
         Reinstated (or assumed, as the case may be) and will survive effectiveness of the Plan. No such
         Reinstatement or assumption shall in any way extend the scope or term of any indemnification
         provision beyond that contemplated in the applicable Indemnification Agreement, if any.
         Notwithstanding anything to the contrary herein, any indemnification and reimbursement
         provisions under the Prepetition Secured Credit Agreement or DIP Credit Agreement which are
         expressly stated to survive any repayment or conversion under, or termination of, the Prepetition
         Secured Credit Agreement or DIP Credit Agreement, as applicable, shall survive any
         cancellation, conversion or discharge under the Plan in accordance with its terms, and any rights
         that the Prepetition Agent or DIP Agent may have under the agency provisions of the Prepetition
         Secured Credit Agreement or DIP Credit Agreement, as applicable, shall survive any such
         cancellation or discharge.

         F.       Compensation and Benefit Programs; Employment Agreements

                Except as otherwise provided in the Plan or any order of the Bankruptcy Court, all
         Compensation and Benefit Plans are treated as Executory Contracts under the Plan and on or
         prior to the Effective Date will be assumed by the Debtors or the Reorganized Debtors, as
         applicable, pursuant to the provisions of sections 365 and 1123 of the Bankruptcy Code,
         including the payment of all Cure amounts in Cash in connection with such assumption.

                The Coward Agreement and the Czarnecki Agreement shall each be assumed on or prior
         to the Effective Date by the Debtors or the Reorganized Debtors, as applicable, pursuant to the
         provisions of sections 365 and 1123 of the Bankruptcy Code, including the payment of any and
         all Cure amounts in Cash in connection with such assumption.

                The Debtors or the Reorganized Debtors, as applicable, and Mr. Coward shall negotiate
         in good faith regarding the Coward Amendment to be effective on or immediately after the
         Effective Date.

                Effective on or immediately after the Effective Date, the Debtors or the Reorganized
         Debtors, as applicable, shall enter into the Barnes Agreement with Mr. Barnes as contemplated
         by the Restructuring Term Sheet. The Barnes Agreement shall be negotiated in good faith,
         including providing for (i) terms that are reasonably acceptable to Mr. Barnes, the Debtors or the
         Reorganized Debtors, as applicable, and the Required Consenting Secured Lenders, (ii) an
         annual salary and annual bonus opportunity for Mr. Barnes as contemplated by the Restructuring

01:23932532.123                                          -36-
948082.3
         Term Sheet and (iii) severance benefits pursuant to a formula consistent with that of Mr. Coward
         pursuant to the Coward Agreement.

                Each of the Compensation and Benefit Plans, the Coward Agreement and the Czarnecki
         Agreement shall be deemed to be amended where applicable, effective on or immediately after
         the Effective Date, to provide that (i) a “Change in Control” (or a term of like import) shall not
         be triggered, solely as a result of the consummation of the Restructuring Transactions and (ii) an
         event of “Good Reason” (or a term of like import) shall not be triggered solely as a result of the
         consummation of the Restructuring Transactions.

         G.       Workers’ Compensation Benefits

                 Except as otherwise provided in the Plan, as of the Effective Date, the Debtors and the
         Reorganized Debtors will continue to honor their obligations under: (i) all applicable workers’
         compensation laws in states in which the Reorganized Debtors operate; and (ii) the Debtors’
         written contracts, agreements, agreements of indemnity, self-insurer workers’ compensation
         bonds, and any other policies, programs, and plans regarding or relating to workers’
         compensation and workers’ compensation insurance; all such contracts and agreements are
         treated as Executory Contracts under the Plan and on the Effective Date will be assumed
         pursuant to the provisions of sections 365 and 1123 of the Bankruptcy Code. Notwithstanding
         anything to the contrary contained in the Plan, Confirmation of the Plan will not impair or
         otherwise modify any rights of the Reorganized Debtors under any such contracts, agreements,
         policies, programs or plans regarding or relating to workers’ compensation or workers’
         compensation insurance.

                                                    Article VII.

                                PROVISIONS GOVERNING DISTRIBUTIONS

         A.       Distribution Record Date

                 Distributions hereunder to the Holders of Allowed Claims shall be made to the Holders of
         such Claims as of the Distribution Record Date. Any transfers of Claims after the Distribution
         Record Date shall not be recognized for purposes of the Plan. On the Distribution Record Date,
         each of the Prepetition Agent and the DIP Agent shall provide a true and correct copy of the
         registry for the Secured Loan Claims and the DIP Loan Claims, as applicable, to the Debtors. The
         Distribution Agent, or any party responsible for making distributions pursuant to this Article VII,
         shall be entitled to recognize and deal for all purposes hereunder only with those record Holders
         stated on the transfer ledgers and registries as of the close of business on the Distribution Record
         Date, which record Holders shall include the Prepetition Unsecured Lender, or such applicable
         Joining Unsecured Loan Party delivering an Unsecured Loan Joinder (as each is defined in the
         RSA) in accordance with the RSA prior to the close of business on the Distribution Record Date.

         B.       Dates of Distributions

               Except as otherwise provided in the Plan, on the Effective Date (or if a Claim is not an
         Allowed Claim on the Effective Date, on the date that such Claim becomes an Allowed Claim, or

01:23932532.123                                         -37-
948082.3
         as soon as reasonably practicable thereafter), each Holder of an Allowed Claim shall receive the
         distributions that the Plan provides for Allowed Claims in the applicable Class and in the manner
         provided herein. In the event that any payment or act under the Plan is required to be made or
         performed on a date that is not on a Business Day, then the making of such payment or the
         performance of such act may be completed on the next succeeding Business Day, but shall be
         deemed to have been completed as of the required date. Except as otherwise provided in the Plan,
         Holders of Claims shall not be entitled to interest, dividends or accruals on the distributions
         provided for therein, regardless of whether distributions are delivered on or at any time after the
         Effective Date.

         C.       Distribution Agent

                Except as otherwise provided in the Plan, all distributions under the Plan shall be made
         by the Reorganized Debtors as Distribution Agent, or by such other Entity designated by the
         Reorganized Debtors as a Distribution Agent on the Effective Date. The Distribution Agent shall
         not be required to give any bond or surety or other security for the performance of the duties as
         Distribution Agent unless otherwise ordered by the Bankruptcy Court.

                 The Distribution Agent shall be empowered to (a) effect all actions and execute all
         agreements, instruments, and other documents necessary to perform its duties under the Plan, (b)
         make all distributions contemplated hereby, (c) employ professionals to represent it with respect
         to its responsibilities, and (d) exercise such other powers as may be vested in the Distribution
         Agent by order of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Distribution
         Agent to be necessary and proper to implement the provisions hereof. If the Distribution Agent is
         an entity other than a Reorganized Debtor, such entity shall be paid its reasonable fees and
         expenses, including the reasonable fees and expenses of its attorneys or other professionals.

         D.       Cash Distributions

                 Distributions of Cash may be made either by check drawn on a domestic bank or wire
         transfer from a domestic bank, at the option of the Reorganized Debtors, except that Cash
         payments made to foreign Holders of Claims or Equity Interests, if any, may be made in such
         funds and by such means as are necessary or customary in a particular foreign jurisdiction.

         E.       Rounding of Payments

               Whenever payment of a fraction of a dollar would otherwise be called for, the actual
         payment shall reflect a rounding down of such fraction to the nearest whole dollar or zero if the
         amount is less than one dollar.

                 No fractional shares shall be issued or distributed under the Plan. Each Person entitled to
         receive New Common Stock shall receive the total number of whole shares of New Common
         Stock to which such Person is entitled. Whenever any distribution to a particular Person would
         otherwise call for the distribution of a fraction of a share of New Common Stock, the actual
         distribution of shares of such New Common Stock shall be rounded down to the nearest whole
         number.


01:23932532.123                                         -38-
948082.3
                   To the extent Cash, shares, stock, or units that are to be distributed under the Plan remain
           undistributed as a result of the rounding down of such fraction to the nearest whole dollar or
           whole number of notes, shares, stock, or units, such Cash, shares, stock, or units shall be treated
           as an Unclaimed Distribution under the Plan.

           F.     Allocation between Principal and Interest

                   Distributions to any Holder of an Allowed Claim shall be allocated first to the principal
           amount of any such Allowed Claim, and then, to the extent the consideration exceeds such
           amount, to the remainder of such Claim comprising interest, if any (but solely to the extent that
           interest is an allowable portion of such Allowed Claim).

           G.     General Distribution Procedures

                  The Distribution Agent shall make all distributions of Cash or other property required
           under the Plan, unless the Plan specifically provides otherwise. All Cash and other property held
           by the Reorganized Debtors for distribution under the Plan shall not be subject to any claim by
           any Person, except as provided under the Plan.

           H.     Address for Delivery of Distributions

                   Distributions to Holders of Allowed Claims, to the extent provided for under the Plan,
           shall be made (1) at the address set forth in any written notices of address change delivered to the
           Debtors, (2) at the address in the Debtors’ books and records, or (3) in accordance with the RSA,
           the Prepetition Secured Credit Agreement, the DIP Credit Agreement or the Prepetition
           Unsecured Loan Agreement, as applicable.

           I.      Unclaimed Distributions

                   If the distribution to the Holder of any Allowed Claim becomes an Unclaimed
           Distribution, no further distribution shall be made to such Holder, and the Reorganized Debtors
           shall have no obligation to make any further distribution to the Holder.

                    Such Unclaimed Distribution and such Holder’s rights to the distribution or any
           subsequent distribution shall be deemed forfeited under the Plan. Notwithstanding any federal or
           state escheat, abandoned or unclaimed property laws to the contrary, such Unclaimed
           Distribution and any subsequent distributions on account of such Holder’s Allowed Claim shall
           be deemed disallowed, discharged and forever barred as unclaimed property under section 347(b)
           of the Bankruptcy Code and shall revert to and vest in the Reorganized Debtors free of any
           restrictions thereon. Holders that fail to claim such Unclaimed Distribution shall have no claim
           whatsoever on account of such Unclaimed Distribution, or any subsequent distributions, against
           the Debtors or the Reorganized Debtors or against any Holder of an Allowed Claim to whom
           distributions are made by the Reorganized Debtors.

           J.     Withholding Taxes

                Pursuant to section 346(f) of the Bankruptcy Code, the Reorganized Debtors shall comply
         with all withholding and reporting requirements imposed by federal, state or local taxing
01:23932532.123                                        -39-
948082.3
         authorities and shall be entitled to deduct any federal, state or local withholding taxes from any
         distributions made with respect to Allowed Claims, as appropriate. From and as of the Effective
         Date, the Reorganized Debtors shall comply with all reporting obligations imposed on it by any
         Governmental Unit in accordance with applicable law with respect to such withholding taxes.
         Notwithstanding any provision in the Plan to the contrary, the Reorganized Debtors shall be
         authorized to take all actions necessary or appropriate to comply with such withholding and
         reporting requirements, including liquidating a portion of the distribution to be made under the
         Plan to generate sufficient funds to pay applicable withholding taxes, withholding distributions
         pending receipt of information necessary to facilitate such distributions or establishing any other
         mechanisms they believe are reasonable and appropriate. As a condition to receiving any
         distribution under the Plan, the Reorganized Debtors may require that the Holder of an Allowed
         Claim entitled to receive a distribution pursuant to the Plan provide such Holder’s taxpayer
         identification number and such other information and certification as may be deemed necessary
         for the Reorganized Debtors to comply with applicable tax reporting and withholding laws.
         Notwithstanding the foregoing, each Holder of an Allowed Claim that is to receive a distribution
         hereunder shall have the sole and exclusive responsibility for the satisfaction and payment of any
         tax obligations imposed by any Governmental Unit, including income, withholding and other tax
         obligations, on account of such distribution.

         K.       No Postpetition Interest on Claims

                 Unless otherwise specifically provided for in an order of the Bankruptcy Court, the Plan,
         or the Confirmation Order, or required by applicable bankruptcy law, postpetition interest shall
         not accrue or be paid on any Claims or Equity Interests and no Holder of a Claim or Equity
         Interest shall be entitled to interest, dividends, or other accruals accruing on or after the Petition
         Date on any such Claim or Equity Interest.

         L.       Setoffs

                 The Reorganized Debtors may, to the extent permitted under applicable law, setoff
         against any Allowed Claim and any distributions to be made pursuant to the Plan on account of
         such Allowed Claim, the claims, rights and Causes of Action of any nature that the Reorganized
         Debtors may hold against the Holder of such Allowed Claim that are not otherwise waived,
         released or compromised in accordance with the Plan; provided, however, that neither such a
         setoff nor the allowance of any Claim hereunder shall constitute a waiver or release by the
         Reorganized Debtors of any such claims, rights and Causes of Action that the Reorganized
         Debtors possesses against such Holder; provided, further, however, that the Reorganized Debtors
         shall not seek to exercise any rights of setoff against any Secured Loan Claims, any DIP Claims
         or any Unsecured Loan Claims; provided, further, however, that Holders of Specified
         Unimpaired Claims shall likewise retain their applicable setoff rights.

         M.       Surrender of Canceled Instruments or Securities

                 Except as otherwise provided herein, as a condition precedent to receiving any
         distribution on account of its Allowed Claim, each Holder of an Allowed Claim in the Voting
         Classes based upon an instrument or other security shall be deemed to have surrendered such
         instrument, security or other documentation underlying such Claim and all such surrendered
01:23932532.123                                          -40-
948082.3
         instruments, securities and other documentation shall be deemed canceled pursuant to Article V.J
         of the Plan.

                                                   Article VIII.

                          CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

         A.       Conditions to Effective Date

                Effectiveness of the Plan is subject to the satisfaction of each of the following conditions
         precedent:

                (i)    The Confirmation Order and, to the extent the Disclosure Statement is not
         approved in the Confirmation Order, the order approving the Disclosure Statement, shall have
         been entered and shall not have been stayed, modified or vacated.

                (ii)    The DIP Orders shall have been entered and shall not have been stayed, modified
         or vacated.

                (iii) The Plan and the Plan Supplement shall be in form and substance consistent with
         the RSA and reasonably acceptable to the Debtors and the Required Consenting Secured
         Lenders.

                 (iv)   The New First Lien Credit Agreement and the other New First Lien Facility
         Documents, in form and substance reasonably acceptable to the Debtors, each New First Lien
         Facility Lender and the New First Lien Facility Agent, shall have been executed and delivered to
         the New First Lien Facility Agent, all conditions to the effectiveness thereof shall have been
         satisfied or waived in accordance with the terms thereof and the Effective Date Term Loans shall
         be funded, including by means of the conversion of the Converted DIP Loan Claims into
         Effective Date Term Loans contemporaneously with the satisfaction of the conditions to the
         Effective Date.

                 (v)     The RSA shall not have been terminated (other than, for the avoidance of doubt,
         termination of the RSA pursuant to section 3.1(a) of the RSA) and no event that, after the giving
         of notice (or, solely in connection with Section 3.1(c) of the RSA, after the passage of any cure
         period) would constitute a Termination Event (as defined in the RSA) has occurred, unless
         waived in accordance with the RSA, and the RSA shall be in full force and effect.

                 (vi)   All conditions precedent (other than any conditions related to the occurrence of
         the Effective Date) to the consummation of the New Governance Documents, as applicable, shall
         have been satisfied or waived in accordance with the terms thereof and the closing of the New
         Governance Documents, as applicable, shall be deemed to occur contemporaneously with the
         occurrence of the Effective Date.

                 (vii) All conditions precedent to the consummation of the New Securities and Related
         Documents, including the issuance of the New Common Stock (other than any conditions related
         to the occurrence of the Effective Date), shall have occurred or have been waived and the closing

01:23932532.123                                         -41-
948082.3
           of the other New Securities and Related Documents shall be deemed to occur contemporaneously
           with the occurrence of the Effective Date.

                   (viii) The Debtors shall have paid in full in Cash all Restructuring Expenses incurred,
           or estimated to be incurred, through the Effective Date.

                   (ix)   The Debtors shall have paid in full in Cash all Allowed DIP Claims that do not
           constitute an Allowed Converted DIP Loan Claim, as well as any Allowed DIP Claim for which
           the conditions to the conversion of such Claim on the Effective Date are not satisfied.

                 (x)     The Debtors shall have paid or credited the New First Lien Facility Fee to the
           New First Lien Facility Agent for the ratable account of the New First Lien Facility Lenders.

                  (xi)    The Debtors shall have funded in Cash the Professional Fee Reserve Amount in
           the Professional Fee Escrow Account.

                    (xii) The terms and form of the MIP plan document and any related documents,
           including forms of grant agreements with respect to the Emergence Awards that are consistent
           with the Restructuring Term Sheet, shall be reasonably acceptable to the Required Consenting
           Secured Lenders and (B) on or immediately after the Effective Date, the MIP plan document and
           any related documents shall each have been executed and delivered and shall be in full force and
           effect, in the case of each sub clauses (A) and (B), in accordance with Article V.F.

                   (xiii) (A) The Coward Agreement and the Czarnecki Agreement shall each have been
           assumed by the Debtors or the Reorganized Debtors, as applicable, on or prior to the Effective
           Date and shall be in full force and effect, and (B) on or immediately after the Effective Date, the
           Coward Amendment and the Barnes Agreement shall each have been executed and delivered and
           shall be in full force and effect, in the case of each of sub clauses (A) and (B), in accordance with
           Article VI.F.

                  (xiv) All governmental and material third party approvals and consents, to the extent
           required to implement the Restructuring Transactions on or prior to the Effective Date, shall have
           been obtained and be in full force and effect.

           B.     Waiver of Conditions

                   The conditions to the Effective Date of the Plan set forth in this Article VIII may be
           waived only if waived in writing by the Debtors, the Required Consenting Secured Lenders and,
           solely with respect to clauses (iv) and (x), the Required New First Lien Facility Lenders, without
           notice, leave or order of the Bankruptcy Court or any formal action, subject to any consents that
           may be required under the RSA; provided, that the condition set forth in Article VIII.A(i) may
           not be waived.

           C.     Effect of Non-Occurrence of Conditions to the Effective Date

                Absent further order of the Bankruptcy Court, if the Effective Date of the Plan does not
         occur within 14 days of Confirmation—which period may be extended by the Debtors with the
         consent of the Required Consenting Secured Lenders—the Plan will be null and void in all
01:23932532.123                                      -42-
948082.3
         respects and nothing contained in the Plan, the Plan Supplement, or the Disclosure Statement
         will: (a) constitute a waiver or release of any Claims or Equity Interests or claims or Causes of
         Action of the Debtors; (b) prejudice in any manner the rights of the Debtors, any Holders or any
         other Entity; (c) constitute an allowance of any Claim or Equity Interest; or (d) constitute an
         admission, acknowledgment, offer or undertaking by the Debtors, any Holders or any other
         Entity in any respect.

                                                     Article IX.

                                       RETENTION OF JURISDICTION

         A.       Retention of Jurisdiction

                 Pursuant to sections 105(c) and 1142 of the Bankruptcy Code and notwithstanding the
         entry of the Confirmation Order and the occurrence of the Effective Date, the Bankruptcy Court
         shall, after the Effective Date, retain such jurisdiction over the Chapter 11 Cases and all Entities
         with respect to all matters related to the Chapter 11 Cases, the Debtors and the Plan as is legally
         permissible, including jurisdiction to:

                (i)     allow, disallow, determine, liquidate, classify, estimate or establish the priority or
         secured or unsecured status of any Claim or Equity Interest, including the resolution of any
         request for payment of any Administrative Claim (other than a DIP Claim) and the resolution of
         any and all objections to the allowance or priority of any Claim or Equity Interest;

                  (ii)   grant or deny any applications for allowance of Professional Fee Claims;

                (iii) resolve any matters related to the assumption, assignment or rejection of any
         Executory Contract or Unexpired Lease to which any Debtor is party or with respect to which
         any Debtor or Reorganized Debtor may be liable and adjudicate and, if necessary, liquidate, any
         Claims arising therefrom;

                  (iv)   resolve any issues related to any matters adjudicated in the Chapter 11 Cases;

                 (v)     ensure that distributions to Holders of Allowed Claims and Allowed Equity
         Interests are accomplished pursuant to the provisions of the Plan;

                (vi)    decide or resolve any motions, adversary proceedings, contested or litigated
         matters and any other Causes of Action that are pending as of the Effective Date or that may be
         commenced in the future, and grant or deny any applications involving the Debtors that may be
         pending on the Effective Date or instituted by the Reorganized Debtors after the Effective Date;
         provided, that the Reorganized Debtors shall reserve the right to commence actions in all
         appropriate forums and jurisdictions;

                 (vii) resolve any cases, controversies, suits or disputes that may arise in connection
         with the consummation, interpretation or enforcement of the Plan, the Confirmation Order, and
         all orders previously entered into by the Bankruptcy Court, or any Entity’s obligations incurred in
         connection with the Plan;

01:23932532.123                                          -43-
948082.3
                (viii) issue and enforce injunctions, enter and implement other orders or take such other
         actions as may be necessary or appropriate to restrain interference by any Entity with
         consummation or enforcement of the Plan;

                    (ix)    enforce the terms and condition of the Plan and the Confirmation Order;

                 (x)    resolve any cases, controversies, suits or disputes with respect to the releases, the
         exculpations, the indemnification provisions and other provisions contained in Article X hereof
         and enter such orders or take such others actions as may be necessary or appropriate to
         implement, enforce, or determine the scope of all such releases, exculpations, injunctions and
         other provisions;

                (xi)    enter and implement such orders or take such others actions as may be necessary
         or appropriate if the Confirmation Order is modified, stayed, reversed, revoked or vacated;

                (xii) resolve any cases, controversies, suits or disputes that may arise in connection
         with or relate to the Plan, the Plan Supplement, the Disclosure Statement, the Confirmation
         Order, or any contract, instrument, release, indenture or other agreement or document adopted or
         entered into in connection with the Plan, the Plan Supplement, or the Disclosure Statement;

                (xiii) consider any modifications of the Plan, to cure any defect or omission, or to
         reconcile any inconsistency in any order previously entered by the Bankruptcy Court, including
         the Confirmation Order;

                (xiv) hear and determine any matters concerning state, local, and federal taxes in
         accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

                 (xv) hear and determine any matters concerning the restructuring, conversion,
         disposition, dissolution, liquidation, merger, amalgamation, consolidation or transfer of the
         Dissolving Debtors or certain other Debtors which may be described in the Description of
         Restructuring Transactions, in accordance with the Plan;

                    (xvi)   hear any other matter not inconsistent with the Bankruptcy Code; and

                    (xvii) enter an order closing each of the Chapter 11 Cases.

         As of the Effective Date, notwithstanding anything in this Article IX to the contrary, the New
         First Lien Credit Documents, the Assumed Agreements, the New Governance Documents, and
         the New Securities and Related Documents shall be governed by the respective jurisdictional
         provisions therein.

         B.         Failure of Bankruptcy Court to Exercise Jurisdiction

                If the Bankruptcy Court abstains from exercising, or declines to exercise, jurisdiction or is
         otherwise without jurisdiction over any matter, including the matters set forth in Article IX.A of
         the Plan, the provisions of this Article IX shall have no effect upon and shall not control,
         prohibit, or limit the exercise of jurisdiction by any other court having jurisdiction with respect to

01:23932532.123                                            -44-
948082.3 such     matter.
                                                      Article X.

                                        EFFECTS OF CONFIRMATION

         A.       General Settlement of Claims

                 Pursuant to section 1123(b)(3)(A) of the Bankruptcy Code and Bankruptcy Rule 9019 and
         in consideration for the distributions and other benefits provided pursuant to the Plan, the
         provisions of the Plan shall constitute a good faith compromise of all Claims, Equity Interests,
         and controversies relating to the contractual, legal, and subordination rights that a Holder of a
         Claim or Equity Interest may have with respect to any Allowed Claim or Equity Interest, or any
         distribution to be made on account of such Allowed Claim or Equity Interest. The entry of the
         Confirmation Order shall constitute the Bankruptcy Court’s approval, as of the Effective Date,
         of the compromise or settlement of all such Claims, Equity Interests, and controversies, as well
         as a finding by the Bankruptcy Court that such compromise or settlement is in the best interests
         of the Debtors, their Estates, the Reorganized Debtors and Holders of Claims and Equity Interests
         and is fair, equitable, and reasonable.

         B.       Binding Effect

              ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE
         DATE, THE PLAN WILL BIND, AND WILL BE DEEMED BINDING UPON, ALL
         HOLDERS OF CLAIMS AGAINST AND EQUITY INTERESTS IN THE DEBTORS,
         AND EACH HOLDER’S RESPECTIVE SUCCESSORS AND ASSIGNS, TO THE
         MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, NOTWITHSTANDING
         WHETHER OR NOT ANY SUCH HOLDER (I) WILL RECEIVE OR RETAIN ANY
         PROPERTY OR INTEREST IN PROPERTY UNDER THE PLAN, (II) HAS FILED A
         PROOF OF CLAIM OR EQUITY INTEREST IN THE CHAPTER 11 CASES OR (III)
         FAILED TO VOTE TO ACCEPT OR REJECT THE PLAN OR AFFIRMATIVELY
         VOTED TO REJECT THE PLAN.

         C.       Discharge of the Debtors

                 To the fullest extent provided under section 1141(d)(1)(A) and other applicable
         provisions of the Bankruptcy Code, except as otherwise expressly provided by the Plan or the
         Confirmation Order (including to the extent any Claims are Reinstated under the Plan or
         otherwise survive the Effective Date of the Plan, including pursuant to Article III.D), and
         effective as of the Effective Date: (i) the rights afforded herein and the treatment of all Claims
         and Equity Interests herein will be in exchange for and in complete satisfaction, settlement,
         discharge, and release of all Claims and Equity Interests of any nature whatsoever, including any
         interest accrued on such Claims from and after the Petition Date, against the Debtors or any of
         their assets, property, or Estates; (ii) the Plan will bind all Holders of Claims and Equity
         Interests, notwithstanding whether any such Holders abstained from voting to accept or reject the
         Plan or voted to reject the Plan; (iii) all Claims and Equity Interests will be satisfied, discharged,
         and released in full, and the Debtors’ liability with respect thereto will be extinguished
         completely, including any liability of the kind specified under section 502(g), 502(h) or 502(i) of
         the Bankruptcy Code; and (iv) except as otherwise expressly provided for in the Plan, all Entities
01:23932532.123                                          -45-
948082.3
           will be precluded from asserting against, derivatively on behalf of, or through, the Debtors, the
           Debtors’ Estates, the Reorganized Debtors, each of their successors and assigns, and each of their
           assets and properties, any other Claims or Equity Interests based upon any documents,
           instruments or any act or omission, transaction, or other activity of any kind or nature that
           occurred prior to the Effective Date.

           D.     Exculpation and Limitation of Liability

                   The Exculpated Parties will neither have nor incur any liability to any Entity for any
           claims or Causes of Action arising before, on or after the Petition Date and prior to or on the
           Effective Date for any act taken or omitted to be taken in connection with, or related to
           formulating, negotiating, preparing, filing, disseminating, implementing, administering,
           confirming or effecting the consummation of the Chapter 11 Cases, the Plan, the Plan
           Supplement, the Disclosure Statement, the RSA, the DIP Documents, the New First Lien Facility
           Documents, the New Governance Documents, the New Securities and Related Documents or any
           other contract, instrument, release or other agreement or document created or entered into in
           connection with the Plan or any other prepetition or postpetition act taken or omitted to be taken
           in connection with or in contemplation of the restructuring of the Debtors, the approval of the
           Disclosure Statement, or Confirmation or consummation of the Plan; provided, however, that the
           foregoing provisions will have no effect on the liability of any Entity that results from any such
           act or omission that is determined in a Final Order of the Bankruptcy Court or other court of
           competent jurisdiction to have constituted fraud, gross negligence, or willful misconduct. To the
           maximum extent permitted under applicable non-bankruptcy law, each Exculpated Party shall be
           entitled to rely upon the advice of counsel concerning his, her or its duties pursuant to, or in
           connection with, the Plan.

           E.     Releases by the Debtors

                NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
         CONTRARY, EFFECTIVE AS OF THE EFFECTIVE DATE AND TO THE FULLEST
         EXTENT PERMITTED BY APPLICABLE LAW, FOR GOOD AND VALUABLE
         CONSIDERATION PROVIDED BY EACH OF THE RELEASED PARTIES, THE
         ADEQUACY OF WHICH IS HEREBY CONFIRMED, THE DEBTORS AND THEIR
         ESTATES ARE DEEMED TO HAVE CONCLUSIVELY, ABSOLUTELY,
         UNCONDITIONALLY, IRREVOCABLY AND FOREVER, RELEASED AND
         DISCHARGED THE RELEASED PARTIES FROM ANY AND ALL CLAIMS, EQUITY
         INTERESTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES, CAUSES OF ACTION,
         REMEDIES, AND LIABILITIES WHATSOEVER, INCLUDING ANY DERIVATIVE
         CLAIMS, WHETHER KNOWN OR UNKNOWN, ASSERTED OR UNASSERTED,
         FORESEEN OR UNFORESEEN, EXISTING OR HEREINAFTER ARISING, IN LAW,
         EQUITY, OR OTHERWISE, WHETHER FOR TORT, FRAUD, CONTRACT,
         VIOLATIONS OF FEDERAL OR STATE LAWS OR OTHERWISE, INCLUDING
         AVOIDANCE ACTIONS, THOSE CAUSES OF ACTION BASED ON VEIL PIERCING
         OR      ALTER-EGO   THEORIES      OF    LIABILITY, CONTRIBUTION,
         INDEMNIFICATION, JOINT LIABILITY OR OTHERWISE THAT ANY SUCH
         DEBTOR OR ANY OF THE DEBTORS’ ESTATES WOULD HAVE BEEN LEGALLY
         ENTITLED TO ASSERT (WHETHER INDIVIDUALLY OR COLLECTIVELY), BASED
01:23932532.123                          -46-
948082.3
         ON OR RELATING TO, OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN
         PART,   THE    DEBTORS,   THE    DEBTORS’    RESTRUCTURING,    THE
         RESTRUCTURING TRANSACTIONS, THE CHAPTER 11 CASES, THE SUBJECT
         MATTER OF, OR THE TRANSACTIONS OR EVENTS GIVING RISE TO, ANY
         CLAIM OR EQUITY INTEREST THAT IS TREATED IN THE PLAN, THE BUSINESS
         OR CONTRACTUAL ARRANGEMENTS BETWEEN ANY DEBTOR AND ANY
         RELEASED PARTY, THE RESTRUCTURING OF CLAIMS AND EQUITY
         INTERESTS PRIOR TO OR DURING THE CHAPTER 11 CASES, THE
         NEGOTIATION, FORMULATION, OR PREPARATION OF THE PLAN, THE
         DISCLOSURE STATEMENT, THE PLAN SUPPLEMENT, THE FORBEARANCE
         AGREEMENT, THE RSA, THE DIP FACILITY AND THE DIP DOCUMENTS, THE
         NEW FIRST LIEN FACILITY AND THE NEW FIRST LIEN FACILITY DOCUMENTS,
         THE NEW GOVERNANCE DOCUMENTS, THE NEW SECURITIES AND RELATED
         DOCUMENTS OR ANY RELATED AGREEMENTS, INSTRUMENTS, OR OTHER
         DOCUMENTS, THE PURSUIT OF CONFIRMATION, ANY ACTION OR ACTIONS
         TAKEN IN FURTHERANCE OF OR CONSISTENT WITH THE ADMINISTRATION
         OR IMPLEMENTATION OF THE PLAN OR THE DISTRIBUTION OF THE NEW
         SECURITIES AND RELATED DOCUMENTS OR OTHER PROPERTY UNDER THE
         PLAN, UPON ANY OTHER ACT OR OMISSION, TRANSACTION, AGREEMENT,
         EVENT, OR OTHER OCCURRENCE TAKING PLACE ON OR BEFORE THE
         EFFECTIVE DATE ARISING FROM OR RELATING TO ANY OF THE FOREGOING,
         OTHER THAN CLAIMS OR LIABILITIES ARISING OUT OF OR RELATING TO
         ANY ACT OR OMISSION OF A RELEASED PARTY THAT CONSTITUTES ACTUAL
         FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE; PROVIDED,
         HOWEVER, THAT THE FOREGOING PROVISIONS OF THIS RELEASE (I) SHALL
         OPERATE TO WAIVE AND RELEASE ONLY THOSE CAUSES OF ACTION
         EXPRESSLY SET FORTH IN AND RELEASED BY THE PLAN AND (II) SHALL NOT
         OPERATE TO WAIVE AND RELEASE THE RIGHTS OF THE DEBTORS TO
         ENFORCE THE PLAN, THE CONFIRMATION ORDER, THE RSA, THE DIP
         FACILITY AND THE DIP DOCUMENTS, THE NEW FIRST LIEN FACILITY AND
         THE NEW FIRST LIEN FACILITY DOCUMENTS, THE NEW GOVERNANCE
         DOCUMENTS, THE NEW SECURITIES AND RELATED DOCUMENTS OR ANY
         RELATED    AGREEMENTS,     INSTRUMENTS,    AND   THE    CONTRACTS,
         INSTRUMENTS, RELEASES, LEASES, AND OTHER AGREEMENTS OR
         DOCUMENTS DELIVERED UNDER OR IN CONNECTION WITH THE PLAN OR
         ASSUMED OR REINSTATED PURSUANT TO THE PLAN OR FINAL ORDER OF
         THE BANKRUPTCY COURT, INCLUDING THE RE PURCHASER FULLY NET
         BUILDING LEASES.

         F.       Releases by Holders of Claims and Equity Interests.

              NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE
         CONTRARY, EFFECTIVE AS OF THE EFFECTIVE DATE AND TO THE FULLEST
         EXTENT PERMITTED BY APPLICABLE LAW, FOR GOOD AND VALUABLE
         CONSIDERATION PROVIDED BY EACH OF THE DEBTORS AND THEIR ESTATES
         AND THE RELEASED PARTIES, THE ADEQUACY OF WHICH IS HEREBY

01:23932532.123                                       -47-
948082.3
         CONFIRMED, THE RELEASING PARTIES ARE DEEMED TO HAVE
         CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND
         FOREVER, RELEASED AND DISCHARGED THE DEBTORS AND THEIR ESTATES
         AND THE RELEASED PARTIES FROM ANY AND ALL CLAIMS, EQUITY
         INTERESTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES, CAUSES OF ACTION,
         REMEDIES, AND LIABILITIES WHATSOEVER, INCLUDING ANY DERIVATIVE
         CLAIMS ASSERTED ON BEHALF OF ANY DEBTOR OR ANY OF THE DEBTORS’
         ESTATES, WHETHER KNOWN OR UNKNOWN, ASSERTED OR UNASSERTED,
         FORESEEN OR UNFORESEEN, EXISTING OR HEREINAFTER ARISING, IN LAW,
         EQUITY, OR OTHERWISE, WHETHER FOR TORT, FRAUD, CONTRACT,
         VIOLATIONS OF FEDERAL OR STATE LAWS OR OTHERWISE, INCLUDING
         AVOIDANCE ACTIONS, THOSE CAUSES OF ACTION BASED ON VEIL PIERCING
         OR     ALTER-EGO     THEORIES    OF     LIABILITY,   CONTRIBUTION,
         INDEMNIFICATION, JOINT LIABILITY OR OTHERWISE THAT ANY SUCH
         RELEASING PARTY WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT
         (WHETHER INDIVIDUALLY OR COLLECTIVELY), BASED ON OR RELATING TO,
         OR IN ANY MANNER ARISING FROM, IN WHOLE OR IN PART, THE DEBTORS,
         THE DEBTORS’ RESTRUCTURING, THE RESTRUCTURING TRANSACTIONS, THE
         CHAPTER 11 CASES, THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR
         EVENTS GIVING RISE TO, ANY CLAIM OR EQUITY INTEREST THAT IS
         TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS
         BETWEEN ANY DEBTOR OR ANY RELEASED PARTY, ON ONE HAND, AND ANY
         RELEASING PARTY, ON THE OTHER HAND, THE RESTRUCTURING OF CLAIMS
         AND EQUITY INTERESTS PRIOR TO OR DURING THE CHAPTER 11 CASES, THE
         NEGOTIATION, FORMULATION, OR PREPARATION OF THE PLAN, THE
         DISCLOSURE STATEMENT, THE PLAN SUPPLEMENT, THE FORBEARANCE
         AGREEMENT, THE RSA, THE DIP FACILITY AND THE DIP DOCUMENTS, THE
         NEW FIRST LIEN FACILITY AND THE NEW FIRST LIEN FACILITY DOCUMENTS,
         THE NEW GOVERNANCE DOCUMENTS, THE NEW SECURITIES AND RELATED
         DOCUMENTS OR ANY RELATED AGREEMENTS, INSTRUMENTS, OR OTHER
         DOCUMENTS, THE PURSUIT OF CONFIRMATION, ANY ACTION OR ACTIONS
         TAKEN IN FURTHERANCE OF OR CONSISTENT WITH THE ADMINISTRATION
         OR IMPLEMENTATION OF THE PLAN OR THE DISTRIBUTION OF THE NEW
         SECURITIES AND RELATED DOCUMENTS OR OTHER PROPERTY UNDER THE
         PLAN, UPON ANY OTHER ACT OR OMISSION, TRANSACTION, AGREEMENT,
         EVENT, OR OTHER OCCURRENCE TAKING PLACE ON OR BEFORE THE
         EFFECTIVE DATE ARISING FROM OR RELATING TO ANY OF THE FOREGOING,
         OTHER THAN CLAIMS OR LIABILITIES ARISING OUT OF OR RELATING TO
         ANY ACT OR OMISSION OF A RELEASED PARTY THAT CONSTITUTES ACTUAL
         FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE; PROVIDED,
         HOWEVER, THAT THE FOREGOING PROVISIONS OF THIS RELEASE (I) SHALL
         OPERATE TO WAIVE AND RELEASE ONLY THOSE CAUSES OF ACTION
         EXPRESSLY SET FORTH IN AND RELEASED BY THE PLAN AND (II) SHALL NOT
         OPERATE TO WAIVE AND RELEASE THE RIGHTS OF THE RELEASING PARTIES
         TO ENFORCE THE PLAN, THE CONFIRMATION ORDER, THE RSA, THE DIP
         FACILITY AND THE DIP DOCUMENTS, THE NEW FIRST LIEN FACILITY AND

01:23932532.123                         -48-
948082.3
           THE NEW FIRST LIEN FACILITY DOCUMENTS, THE NEW GOVERNANCE
           DOCUMENTS, THE NEW SECURITIES AND RELATED DOCUMENTS OR ANY
           RELATED    AGREEMENTS,  INSTRUMENTS,  AND   THE   CONTRACTS,
           INSTRUMENTS, RELEASES, LEASES AND OTHER AGREEMENTS OR
           DOCUMENTS DELIVERED UNDER OR IN CONNECTION WITH THE PLAN OR
           ASSUMED OR REINSTATED PURSUANT TO THE PLAN OR FINAL ORDER OF
           THE BANKRUPTCY COURT, INCLUDING THE RE PURCHASER FULLY NET
           BUILDING LEASES.

           G.   Injunction

                EXCEPT AS OTHERWISE PROVIDED IN THE PLAN OR THE
         CONFIRMATION ORDER, AS OF THE EFFECTIVE DATE, ALL PERSONS THAT
         HAVE HELD, CURRENTLY HOLD OR MAY HOLD A CLAIM THAT IS
         DISCHARGED OR AN EQUITY INTEREST THAT IS TERMINATED PURSUANT TO
         THE TERMS OF THE PLAN ARE PERMANENTLY ENJOINED AND PRECLUDED
         FROM TAKING ANY OF THE FOLLOWING ACTIONS ON ACCOUNT OF ANY
         SUCH DISCHARGED CLAIMS OR TERMINATED EQUITY INTERESTS OR
         RIGHTS: (I) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR
         OTHER PROCEEDING OF ANY KIND, WHETHER DIRECTLY, DERIVATIVELY OR
         OTHERWISE, INCLUDING ON ACCOUNT OF ANY CLAIMS, INTERESTS, CAUSES
         OF ACTION OR LIABILITIES THAT HAVE BEEN COMPROMISED OR SETTLED
         AGAINST ANY RELEASED PARTY (OR PROPERTY OR ESTATE OF ANY
         RELEASED PARTY) ON ACCOUNT OF OR IN CONNECTION WITH OR WITH
         RESPECT TO ANY RELEASED, SETTLED, COMPROMISED, OR EXCULPATED
         CLAIMS, INTERESTS, CAUSES OF ACTION OR LIABILITIES, AGAINST THE
         DEBTORS OR THE REORGANIZED DEBTORS OR THEIR RESPECTIVE
         PROPERTY; (II) ENFORCING, ATTACHING, COLLECTING OR RECOVERING IN
         ANY MANNER ANY JUDGMENT, AWARD, DECREE OR ORDER AGAINST THE
         DEBTORS OR THE REORGANIZED DEBTORS OR THEIR RESPECTIVE
         PROPERTY ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO
         ANY SUCH RELEASED, SETTLED, COMPROMISED, OR EXCULPATED CLAIMS,
         INTERESTS, CAUSES OF ACTION, OR LIABILITIES; (III) CREATING,
         PERFECTING OR ENFORCING ANY LIEN, CLAIM OR ENCUMBRANCE AGAINST
         THE DEBTORS OR THE REORGANIZED DEBTORS OR THEIR RESPECTIVE
         PROPERTY ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO
         ANY SUCH RELEASED, SETTLED, COMPROMISED, OR EXCULPATED CLAIMS,
         INTERESTS, CAUSES OF ACTION, OR LIABILITIES; (IV) ASSERTING A SETOFF,
         RIGHT OF SUBROGATION OR RECOUPMENT OF ANY KIND AGAINST ANY
         DEBT, LIABILITY OR OBLIGATION DUE TO THE DEBTORS OR THE
         REORGANIZED DEBTORS OR THEIR RESPECTIVE PROPERTY, PROVIDED,
         THAT ANY RIGHTS OF SETOFF AND RECOUPMENT OF ANY ENTITY OR
         PERSON ARE PRESERVED FOR THE PURPOSE OF ASSERTING SUCH RIGHTS AS
         A DEFENSE TO ANY CLAIMS OR CAUSES OF ACTION OF THE DEBTORS OR
         THEIR ESTATES REGARDLESS OF WHETHER SUCH ENTITY OR PERSON IS THE
         HOLDER OF AN ALLOWED CLAIM; AND (V) COMMENCING OR CONTINUING
         ANY ACTION, ON ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT
01:23932532.123                          -49-
948082.3
         TO ANY SUCH RELEASED, SETTLED, COMPROMISED, OR EXCULPATED
         CLAIMS, INTERESTS, CAUSES OF ACTION, OR LIABILITIES RELEASED
         SETTLED OR COMPROMISED PURSUANT TO THE PLAN, THAT DOES NOT
         COMPLY WITH OR IS INCONSISTENT WITH THE PROVISIONS OF THE PLAN.

         H.       Protection Against Discriminatory Treatment

                 Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of the
         U.S. Constitution, all Entities, including Governmental Units, shall not discriminate against the
         Reorganized Debtors or deny, revoke, suspend, or refuse to renew a license, permit, charter,
         franchise, or other similar grant to, condition such a grant to, discriminate with respect to such a
         grant against, the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
         have been associated, solely because each Debtor has been a debtor under chapter 11 of the
         Bankruptcy Code, has been insolvent before the commencement of the Chapter 11 Cases (or
         during the Chapter 11 Cases but before the Debtors are granted or denied a discharge), or has not
         paid a debt that is dischargeable in the Chapter 11 Cases.



                                                     Article XI.

                                         MISCELLANEOUS PROVISIONS

         A.       Modification of Plan

                 Subject in all respects to the limitations and rights contained in the Plan and in the RSA:
         (a) the Debtors reserve the right, in accordance with the Bankruptcy Code and the Bankruptcy
         Rules, to amend, supplement, amend and restate, or otherwise modify the Plan prior to the entry
         of the Confirmation Order; and (b) after the entry of the Confirmation Order, the Debtors or the
         Reorganized Debtors, as applicable, may, after notice and hearing and entry of an order of the
         Bankruptcy Court, amend, supplement, amend and restate, or otherwise modify the Plan in
         accordance with section 1127(b) of the Bankruptcy Code or remedy any defect or omission or
         reconcile any inconsistency in the Plan in such manner as may be necessary to carry out the
         purpose and intent of the Plan. A Holder of a Claim that has accepted the Plan shall be deemed
         to have accepted the Plan, as amended, supplemented, amended and restated, or otherwise
         modified, if the proposed amendment, supplement, amendment and restatement, or other
         modification does not materially and adversely change the treatment of the Claim of such Holder,
         or release any claims or liabilities reserved by such Holder under the Plan. Entry of the
         Confirmation Order shall mean that all modifications or amendments to the Plan occurring after
         the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do
         not require additional disclosure or resolicitation under Bankruptcy Rule 3019. Prior to the
         Effective Date, the Debtors may make appropriate technical adjustments to the Plan without
         further order or approval of the Bankruptcy Court; provided, that such technical adjustments or
         modifications shall be reasonably satisfactory to the Required Consenting Secured Lenders.




01:23932532.123                                         -50-
948082.3
         B.       Revocation of Plan

                 The Debtors, with the consent of the Required Consenting Secured Lenders, reserve the
         right to revoke or withdraw the Plan prior to the Confirmation Date and to file subsequent
         chapter 11 plans, but without prejudice to the respective parties’ rights under the RSA. If the
         Debtors revoke or withdraw the Plan, or if Confirmation or consummation of the Plan does not
         occur, then: (1) the Plan shall be null and void in all respects; (2) any settlement or compromise
         embodied in the Plan, assumption or rejection of Executory Contracts or Unexpired Leases
         effected by the Plan and any document or agreement executed pursuant hereto shall be deemed
         null and void except as may be set forth in a separate order entered by the Bankruptcy Court; and
         (3) nothing contained in the Plan shall: (a) constitute a waiver or release of any Claims by or
         against, or any Equity Interests in, the Debtors or any other Entity; (b) prejudice in any manner
         the rights of the Debtors or any other Entity; or (c) constitute an admission, acknowledgment,
         offer, or undertaking of any sort by the Debtors or any other Entity.

         C.       Severability of Plan Provisions

                 If, prior to the Confirmation Date, any term or provision of the Plan is determined by the
         Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court will have the
         power to alter and interpret such term or provision to make it valid or enforceable to the
         maximum extent practicable, consistent with the original purpose of the term or provision held to
         be invalid, void, or unenforceable, and such term or provision will then be applicable as altered
         or interpreted and the Debtors, with the consent of the Required Consenting Secured Lenders,
         may amend, supplement, amend and restate, or otherwise modify the Plan to correct the defect,
         by amending or deleting the offending provision or otherwise, or may withdraw the Plan.
         Notwithstanding any such holding of the Bankruptcy Court, the remainder of the terms and
         provisions of the Plan will remain in full force and effect and will in no way be affected,
         impaired, or invalidated by such holding, alteration, or interpretation. The Confirmation Order
         will constitute a judicial determination and will provide that each term and provision of the Plan,
         as it may have been altered or interpreted in accordance with the foregoing, is valid and
         enforceable pursuant to its terms.

         D.       Successors and Assigns

                The rights, benefits and obligations of any Person or Entity named or referred to in the
         Plan shall be binding on, and shall inure to the benefit of, any heir, executor, administrator,
         successor, or assign of that Person or Entity.

         E.       Term of Injunctions or Stays

                 Unless otherwise provided herein or in the Confirmation Order, all injunctions or stays in
         effect in the Chapter 11 Cases, either by virtue of sections 105 or 362 of the Bankruptcy Code or
         any order of the Bankruptcy Court, shall remain in full force and effect until the Effective Date
         has occurred.




01:23932532.123                                         -51-
948082.3
         F.       Reservation of Rights

                 Except as expressly set forth herein, the Plan shall have no force or effect unless and until
         the Bankruptcy Court enters the Confirmation Order and the Effective Date shall have occurred.
         Neither the filing of the Plan, any statement or provision contained herein, nor the taking of any
         action by the Debtors or any other Entity with respect to the Plan shall be or shall be deemed to
         be an admission or waiver of any rights of: (1) the Debtors with respect to the Holders of Claims
         or Equity Interests or other Entity; or (2) any Holder of a Claim or Equity Interest or other Entity,
         in each case, prior to the Effective Date.

         G.       Notices

                 Any notice, request, or demand required or permitted to be made or provided to or upon a
         Debtor under the Plan shall be (i) in writing, (ii) served by (a) certified mail, return receipt
         requested, (b) hand delivery, (c) overnight delivery service, (d) facsimile transmission or (e)
         email transmission, and (iii) deemed to have been duly given or made when actually delivered or,
         in the case of notice by facsimile or email transmission, upon confirmation of transmission,
         addressed as follows:

                        If to the Debtors:

                                 Dixie Electric, LLC
                                 1155 Dairy Ashford Rd, Suite 450
                                 Houston, TX 77079
                                 Attn: Donald Barnes (trey.barnes@expanseenergy.com)

                        with a copy to (which shall not constitute notice):

                        Proposed counsel to the Debtors

                                 Simpson Thacher & Bartlett LLP
                                 425 Lexington Avenue
                                 New York, NY 10017
                                 Attn: Elisha D. Graff, Esq. (egraff@stblaw.com)
                                        Kathrine A. McLendon (kmclendon@stblaw.com)
                                        Edward R. Linden, Esq. (edward.linden@stblaw.com)
                                        David Baruch, Esq. (david.baruch@stblaw.com)
                                 Fax: (212) 455-2502

                                 - and -

                                 Young Conaway Stargatt & Taylor, LLP
                                 Rodney Square
                                 1000 North King Street
                                 Wilmington, DE 19801
                                 Attn: Edmon L. Morton, Esq. (emorton@ycst.com)
                                       Sean M. Beach, Esq. (sbeach@ycst.com)

01:23932532.123                                          -52-
948082.3
                                 Elizabeth S. Justison, Esq. (ejustison@ycst.com)
                                 Tara C. Pakrouh, Esq. (tpakrouh@ycst.com)
                          Fax: (302) 571-1253

                  If to any Consenting Prepetition Secured Lender, a DIP Lender, or a New
                  First Lien Facility Lender:

                          To such Consenting Prepetition Secured Lender, such DIP Lender or such
                          New First Lien Facility Lender at the address identified on such
                          Consenting Prepetition Secured Lender’s signature page to the RSA, the
                          DIP Credit Agreement or the New First Lien Credit Agreement, as
                          applicable

                  with a copy to (which shall not constitute notice):

                          Davis Polk & Wardwell LLP
                          450 Lexington Avenue
                          New York, NY 10017
                          Attn: Damian S. Schaible, Esq. (damian.schaible@davispolk.com)
                                 Adam L. Shpeen, Esq. (adam.shpeen@davispolk.com)
                          Fax: (212) 701-5800

                          - and -

                          Morris, Nichols, Arsht & Tunnel LLP
                          1201 North Market Street
                          P.O. Box 1347
                          Wilmington, Delaware 19899
                          Attn: Robert J. Dehney, Esq. (rdehney@mnat.com)
                                 Joseph C. Barsalona (jbarsalona@mnat.com)
                          Fax: (302) 425-4673

                  If to the Prepetition Agent, the DIP Agent or the New First Lien Facility
                  Agent:

                          Wilmington Trust, National Association
                          50 South Sixth Street, Suite 1290
                          Minneapolis, MN 55402
                          Attn: Jeffery Rose (JRose@wilmingtontrust.com)
                          Fax: (612) 217-5644

                  with a copy to (which shall not constitute notice):

                          Alston & Bird
                          Bank of America Plaza, 101 South Tryon Street
                          Suite 4000


01:23932532.123                                  -53-
948082.3
                                 Charlotte, NC 28280-4000
                                 Attn: Jason Solomon, Esq. (jason.solomon@alston.com)
                                        David Wender, Esq. (david.wender@alston.com)
                                 Fax: (704) 444-1795

                        If to the Prepetition Unsecured Lender:

                                 To such Prepetition Unsecured Lender at the address identified on its
                                 signature page to the RSA

                        If to the Consenting Equityholder:

                                 To the Consenting Equityholder at the address identified on its signature
                                 page to the RSA

         H.       Governing Law

                 Except to the extent that the Bankruptcy Code, the Bankruptcy Rules or other federal law
         is applicable, or to the extent that an exhibit or schedule to the Plan provides otherwise, the rights
         and obligations arising under the Plan shall be governed by, and construed and enforced in
         accordance with, the internal laws of the State of New York, without giving effect to the
         principles of conflicts of law thereof.

         I.       Exhibits

                 All exhibits and schedules to the Plan, including the Exhibits, are incorporated and are a
         part of the Plan as if set forth in full herein.

         J.       Consent Rights of Required Consenting Secured Lenders

                  Notwithstanding anything in the Plan to the contrary, any and all consent rights of the
         Required Consenting Secured Lenders set forth in the RSA with respect to the form and
         substance of the Plan, the Plan Supplement, and any other Plan Documents are fully enforceable
         as if stated in full herein until such time as the RSA is terminated in accordance with its terms. In
         case of a conflict between the consent rights of the Required Consenting Secured Lenders set
         forth in the RSA with the consent rights of the Required Consenting Secured Lenders set forth in
         any Plan Document, the consent rights in the RSA shall control.

         K.       No Strict Construction

                 The Plan is the product of extensive discussions and negotiations between and among,
         inter alia, the Debtors, the members of the Ad Hoc Group, the Prepetition Agent, the Prepetition
         Unsecured Lender, the Consenting Equityholder, the DIP Lenders, the DIP Agent, the New First
         Lien Facility Lenders, the New First Lien Facility Agent and their respective professionals. Each
         of the foregoing was, or was part of a group that was, represented by counsel of its choice who
         either (a) participated in the formulation and documentation of, or (b) was afforded the
         opportunity to review and provide comments on, the Plan, the Plan Supplement, the Disclosure

01:23932532.123                                          -54-
948082.3
         Statement, and the agreements and documents contemplated therein or related thereto.
         Accordingly, unless explicitly indicated otherwise, the general rule of contract construction
         known as “contra proferentem” or other rule of strict construction shall not apply to the
         construction or interpretation of any provision of the Plan, the Plan Supplement, the Disclosure
         Statement, and the documents contemplated thereunder and related thereto.

         L.       Conflicts

                 In the event of a conflict between the Plan and the Disclosure Statement, the terms of the
         Plan shall control in all respects. In the event of a conflict between the Plan and the Plan
         Supplement, the terms of the relevant document in the Plan Supplement shall control (unless
         stated otherwise in such Plan Supplement document or in the Confirmation Order); provided,
         that, in the event any such conflict is a material conflict of the type that would require the
         Debtors to re-solicit the votes of Holders of Claims against the Debtors under section 1127 of the
         Bankruptcy Code, the Plan shall control solely with respect to such provision giving rise to such
         material conflict. In the event of a conflict between the Confirmation Order and the Plan, the
         Confirmation Order shall control.

         M.       Immediate Binding Effect

                 Notwithstanding Bankruptcy Rules 3020(e), 6004(h), 7062, or otherwise, upon the
         occurrence of the Effective Date, the terms of the Plan and the Plan Documents shall be
         immediately effective and enforceable and deemed binding upon and inure to the benefit of the
         Debtors, the Reorganized Debtors, the Holders of Claims and Equity Interests, the Released
         Parties, and each of their respective successors and assigns.

         N.       Closing of Chapter 11 Cases; Caption Change.

                 The Reorganized Debtors shall, promptly after the full administration of the Chapter 11
         Cases, file with the Bankruptcy Court all documents required by Bankruptcy Rule 3022 and any
         applicable order of the Bankruptcy Court to close the Chapter 11 Cases; provided, that, as of the
         Effective Date, the Reorganized Debtors may submit separate orders to the Bankruptcy Court
         under certification of counsel closing each of the Closing Cases and changing the caption of the
         Chapter 11 Cases accordingly; provided, further, that matters concerning Claims may be heard
         and adjudicated in a Remaining Case regardless of whether the applicable Claim is against a
         Debtor in a Closing Case. Nothing in the Plan shall authorize the closing of any case nunc pro
         tunc to a date that precedes the date any such order is entered. Any request for nunc pro tunc
         relief shall be made on motion served on the U.S. Trustee, and the Bankruptcy Court shall rule
         on such request after notice and a hearing. Upon the filing of a motion to close the last
         Remaining Case, the Reorganized Debtors shall file a final report with respect to all of the
         Chapter 11 Cases pursuant to Local Rule 3022-1(c).

         O.       Entire Agreement

                On the Effective Date, the Plan, the Plan Supplement, and the Confirmation Order shall
         supersede all previous and contemporaneous negotiations, promises, covenants, agreements,


01:23932532.123                                        -55-
948082.3
         understandings, and representations on such subjects, all of which have become merged and
         integrated into the Plan.

         P.       Reservation of Rights

                 Except as otherwise provided herein, the Plan shall be of no force or effect unless the
         Bankruptcy Court enters the Confirmation Order. None of the filing of the Plan, any statement or
         provision of the Plan, or the taking of any action by the Debtors with respect to the Plan shall be
         or shall be deemed to be an admission or waiver of any rights of the Debtors with respect to any
         Claims or Equity Interests prior to the Effective Date.

                                    [Remainder of page intentionally left blank]




01:23932532.123                                         -56-
948082.3
                  October 31,December 11, 2018

                                                   FR DIXIE HOLDINGS CORP.
                                                   FR DIXIE ACQUISITION CORP.
                                                   FR DIXIE ACQUISITION SUB CORP.
                                                   DIXIE ELECTRIC, LLC
                                                   MONAHANS ELECTRIC, INC.
                                                   K&S ELECTRIC, INC.
                                                   L&K ELECTRIC, INC.
                                                   PATRIOT AUTOMATION & CONTROL, LLC
                                                   EPIC INTEGRATED SERVICES, LLC
                                                   ACTION ELECTRIC, INC.
                                                   ACTION ELECTRIC HOLDINGS, INC.
                                                   MAC SUPPLY, INC. ELECTRICAL
                                                   CONTRACTORS
                                                   WELLKEEPER, INC.

                                                   /s/ Jerrit Coward
                                                   Name: Jerrit Coward
                                                   Title:      Chief Executive Officer




01:23932532.123                        [Signature Page – Amended Plan]
948082.3
                                                   Schedule I

                         Schedule of Certain Executory Contracts or Unexpired Leases
                                      to be Assumed Pursuant to the Plan

              1. Fully Net Building Lease, dated as of February 28, 2018, of 801 NW Mustang Drive,
                 Andrews, Texas 79714, between FR Dixie RE, LLC and Dixie Electric, LLC

              2. Fully Net Building Lease, dated as of February 28, 2018, of 3611 N US Hwy 87, Big
                 Spring, Texas 79720, between FR Dixie RE, LLC and Dixie Electric, LLC

              3. Fully Net Building Lease, dated as of February 28, 2018, of 5301 Buena Vista Drive,
                 Carlsbad, New Mexico 88220, between FR Dixie RE, LLC and Dixie Electric, LLC

              4. Fully Net Building Lease, dated as of February 28, 2018, of 1191 West Highway 83,
                 Denver City, Texas 79323, between FR Dixie RE, LLC and Dixie Electric, LLC

              5. Fully Net Building Lease, dated as of February 28, 2018, of 4511 Business Park Blvd,
                 Hobbs, New Mexico 88240, between FR Dixie RE, LLC and Dixie Electric, LLC

              6. Fully Net Building Lease, dated as of February 28, 2018, of 3000 S. Stockton, Monahans,
                 Texas 79756, between FR Dixie RE, LLC and Monahans Electric, Inc.

              7. Fully Net Building Lease, dated as of February 28, 2018, of 2214 W. Sealy Avenue,
                 Monahans, Texas 79756, between FR Dixie RE, LLC and Dixie Electric, LLC

              8. Fully Net Building Lease, dated as of February 28, 2018, of 218 Williams Avenue,
                 Odessa, Texas 79763, between FR Dixie RE, LLC and Dixie Electric, LLC

              9. Master Lease Agreement, dated on or about December 26, 201828, 2016, and related
                 addenda, documents and schedules thereto, between CG Commercial Finance and Dixie
                 Electric, LLC.




01:23932532.123
948082.3
